Exhibit 10.2

AMENDED AND RESTATED SERVICES AGREEMENT

BY AND AMONG

CHESAPEAKE MIDSTREAM MANAGEMENT, L.L.C.,

CHESAPEAKE OPERATING, INC.,

CHESAPEAKE MIDSTREAM GP, L.L.C.,

CHESAPEAKE MIDSTREAM PARTNERS, L.P.

AND

CHESAPEAKE MLP OPERATING, L.L.C.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   ARTICLE I       DEFINITIONS   

Section 1.1

  

Definitions.

   1

Section 1.2

  

Interpretation

   6    ARTICLE II       SERVICES   

Section 2.1

  

G&A Services

   7

Section 2.2

  

G&A Fee.

   7

Section 2.3

  

Additional Services and Fee

   8

Section 2.4

  

Insurance for the Company Group.

   8    ARTICLE III       PAYMENTS   

Section 3.1

  

Invoicing

   14

Section 3.2

  

Disputed Invoices

   14

Section 3.3

  

Audit

   15    ARTICLE IV       COVENANTS   

Section 4.1

  

Service Coordinators

   15

Section 4.2

  

Changes to Services.

   16

Section 4.3

  

Access to Premises

   16

Section 4.4

  

Access to Systems

   17

Section 4.5

  

Data Back Up and Security

   17

Section 4.6

  

Use of Resources

   17

Section 4.7

  

Taxes

   18    ARTICLE V       STANDARD OF PERFORMANCE   

Section 5.1

  

Standard of Performance

   18

Section 5.2

  

Conformity with Company Group Governing Documents

   18    ARTICLE VI       TERMINATION AND RENEWAL   

Section 6.1

  

Term and Renewal

   18

Section 6.2

  

Termination for Convenience

   19

Section 6.3

  

Termination for Default.

   19

Section 6.4

  

Extension of Certain Services

   20

Section 6.5

  

Effect of Termination

   20

Section 6.6

  

Sale of Hardware and Equipment

   20    ARTICLE VII       RELATIONSHIP OF THE PARTIES   

Section 7.1

  

Relationship of the Parties

   20

 

i



--------------------------------------------------------------------------------

   ARTICLE VIII       INDEMNIFICATION   

Section 8.1

  

Indemnification by the Chesapeake Entities

   21

Section 8.2

  

Indemnification by the Company Group

   21

Section 8.3

  

Indemnification Procedure

   22    ARTICLE IX       FORCE MAJEURE   

Section 9.1

  

Force Majeure

   23    ARTICLE X       CONFIDENTIAL INFORMATION   

Section 10.1

  

Obligations

   23

Section 10.2

  

Required Disclosure

   24

Section 10.3

  

Return of Information

   24

Section 10.4

  

Receiving Party Personnel

   24

Section 10.5

  

Survival

   25    ARTICLE XI       MISCELLANEOUS   

Section 11.1

  

Accuracy of Recitals

   25

Section 11.2

  

Applicable Law; Forum, Venue and Jurisdiction.

   25

Section 11.3

  

Waiver of Jury Trial

   26

Section 11.4

  

Notices

   26

Section 11.5

  

Further Assurances

   28

Section 11.6

  

Agreement

   28

Section 11.7

  

Effect of Waiver or Consent

   28

Section 11.8

  

No Presumption

   28

Section 11.9

  

Amendment or Modification

   28

Section 11.10

  

Assignment; Third-Party Beneficiaries

   29

Section 11.11

  

Counterparts

   29

Section 11.12

  

Severability

   29

Section 11.13

  

Titles and Headings

   29

Section 11.14

  

Binding Effect

   29

Section 11.15

  

Time of the Essence

   29

Section 11.16

  

Delay or Partial Exercise Not Waiver

   29

Section 11.17

  

Withholding or Granting of Consent

   29

Section 11.18

  

Laws and Regulations

   29

Section 11.19

  

No Recourse Against Officers or Directors

   30

Section 11.20

  

Signatories Duly Authorized

   30

 

ii



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A

     –     

G&A Services

Exhibit B

     –     

G&A Services Time and Materials Fees

Exhibit C

     –     

Additional Services

Exhibit D

     –     

Additional Services Time and Materials Fees

Exhibit E

     –     

Insurance

Exhibit F

     –     

Allocation Methodology

Exhibit G

     –     

Pre July 1 Condemnation Bonds

Exhibit H

     –     

Sample Invoice

Annexes          

Annex A

     –     

Indemnity Agreement

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED SERVICES AGREEMENT

THIS AMENDED AND RESTATED SERVICES AGREEMENT (this “Agreement”), dated as of
August 3, 2010 (the “Execution Date”), is made and entered into by and among
Chesapeake Midstream Management, L.L.C., a Delaware limited liability company
(“Chesapeake Management”), Chesapeake Operating, Inc., an Oklahoma Corporation
(“COI” and, together with Chesapeake Management, the “Chesapeake Entities” and
each, a “Chesapeake Entity”), Chesapeake Midstream GP, L.L.C., a Delaware
limited liability company (the “Company”), Chesapeake Midstream Partners, L.P.,
a Delaware limited partnership (the Partnership”), and Chesapeake MLP Operating,
L.L.C., a Delaware limited liability company (formerly known as Chesapeake
Midstream Partners, L.L.C., and referred to herein as “MLP Operating”). Each of
Chesapeake Management, COI, the Company, the Partnership and MLP Operating is
referred to herein as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, on September 30, 2009 (the “Effective Date”), the Chesapeake Entities
and MLP Operating entered into a Services Agreement (the “Services Agreement”)
pursuant to which the Chesapeake Entities agreed to provide MLP Operating
certain administrative services necessary to operate, manage, maintain and
report the operating results of MLP Operating’s gathering pipelines,
compressors, treating facilities, transportation pipelines, related equipment
and other assets of MLP Operating; and

WHEREAS, in connection with the initial public offering of common units
representing limited partner interests in the Partnership, the ownership
interests in MLP Operating will be contributed to the Partnership; and

WHEREAS, the Chesapeake Entities and MLP Operating desire to transfer to the
Company Group (as defined below) the rights and obligations of MLP Operating
contained in the Services Agreement; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

(a) Capitalized terms used herein but not defined shall have the meanings given
them in the Partnership Agreement.

(b) As used in this Agreement, the following capitalized terms have the meanings
set forth below:

“Additional Insurance Policies” is defined in Section 2.4(d).



--------------------------------------------------------------------------------

“Additional Services” is defined in Section 2.3.

“Additional Services Employee” shall mean any employee (other than a Seconded
Employee as defined in the Employee Secondment Agreement) of Chesapeake
Management or any of its Subsidiaries and of Chesapeake Energy Marketing, Inc.
that provides Additional Services to the Company Group.

“Additional Services Reimbursement Amount” is defined in Section 2.3.

“Additional Services Time and Materials Fee” is defined in Section 2.3.

“Affected Party” is defined in Section 9.1.

“Affiliate” means, with respect to any Person, (a) any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
(b) any Person owning or controlling fifty percent (50%) or more of the voting
interests of such Person, (c) any officer or director of such Person, or (d) any
Person who is the officer, director, trustee, or holder of fifty percent
(50%) or more of the voting interest of any Person described in clauses (a)
through (c). For purposes of this definition, (i) the term “controls,” “is
controlled by” or “is under common control with” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise and (ii) notwithstanding anything else in
this definition to the contrary, for purposes of this Agreement, the Company
Group, on the one hand, and Chesapeake and its Affiliates (for the avoidance of
doubt, excluding the Company Group), on the other hand, shall not be deemed to
be Affiliates of one another.

“Agreement” is defined in the preamble.

“Allocation Methodology” is defined in Section 2.4(b).

“Annual Insurance Policies” is defined in Section 2.4(b).

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Oklahoma City, Oklahoma are authorized or required by law to be
closed.

“Chesapeake Entity” and “Chesapeake Entities” are defined in the preamble.

“Chesapeake Entities Indemnified Parties” is defined in Section 8.2.

“Chesapeake Management” is defined in the preamble.

“Claim Notice” is defined in Section 8.3(a).

“Claims” shall mean any and all direct or indirect claims, demands, actions,
causes of action, suits, right of recovery for any relief or damages, debts,
accounts, damages, costs, losses, liabilities, and expenses (including interest,
court costs, attorneys’ fees and expenses, and other costs of defense), of any
kind or nature.

 

2



--------------------------------------------------------------------------------

“COI” is defined in the preamble.

“Common Performance Bonds” is defined in Section 2.4(f)(v).

“Company” is defined in the preamble.

“Company-Extended Termination Date” is defined in Section 6.1.

“Company Group” shall mean the Company and any Subsidiary of the Company
(including the Partnership and its Subsidiaries), taken together.

“Company Group Indemnified Parties” is defined in Section 8.1

“Company Group Insurance Policies” is defined in Section 2.4(b).

“Confidential Information” shall mean all confidential, proprietary or
non-public information of a Party, whether set forth in a writing, orally or in
any other manner, including all non-public information and material of such
Party (and of companies with which such Party has entered into confidentiality
agreements) that another Party obtains knowledge of or access to, including
non-public information regarding products, processes, business strategies and
plans, customer lists, research and development programs, computer programs,
hardware configuration information, technical drawings, algorithms, know-how,
formulas, processes, ideas, inventions (whether patentable or not), trade
secrets, schematics and other technical, business, marketing and product
development plans, revenues, expenses, earnings projections, forecasts,
strategies, and other non-public business, technological, and financial
information.

“CP Index Adjustment” is defined in Section 2.2(b).

“Effective Date” is defined in the recitals.

“Execution Date” is defined in the preamble.

“Extended Insurance Service” is defined in Section 6.4.

“Force Majeure” shall mean any act of God, fire, flood, storm, explosion,
terrorist act, rebellion or insurrection or any similar event or circumstance
that prevents a Party from performing its obligations under this Agreement, but
only if the event or circumstance is not within the reasonable control of the
Affected Party; is not the result of the fault or negligence of the Affected
Party; and could not, by the exercise of due diligence, have been overcome or
avoided. For the avoidance of doubt, “Force Majeure” excludes: lack of a market;
unfavorable market conditions; economic hardship; strikes; and labor disputes.

“G&A Fee” is defined in Section 2.2(a).

“G&A Services” is defined in Section 2.1.

“G&A Services Employee” any employee (other than a Seconded Employee as defined
in the Amended and Restated Employee Secondment Agreement) of Chesapeake Energy
Corporation or any of its Subsidiaries (other than Chesapeake Management or any
of its Subsidiaries) that provides G&A Services to the Company Group.

 

3



--------------------------------------------------------------------------------

“G&A Services Rate” is defined in Exhibit B.

“G&A Services Time and Materials Fees” is defined in Section 2.2(a).

“Gathering Agreements” shall mean each of (i) that certain Amended and Restated
Gas Gathering Agreement, dated January 25, 2010, but effective February 1, 2010,
by and among MLP Operating, Chesapeake Energy Marketing, Inc., an Oklahoma
corporation, COI, Chesapeake Exploration, L.L.C., an Oklahoma limited liability
company, Chesapeake Louisiana L.P., an Oklahoma limited partnership, and DDJET
Limited LLP, a Texas limited liability partnership, (ii) that certain Barnett
Gas Gathering Agreement, dated January 25, 2010 but effective as of February 1,
2010, by and among MLP Operating, Total Gas & Power North America, Inc., a
Delaware corporation, and Total E&P USA, Inc., a Delaware corporation, (iii) the
Additional Agreement, dated January 25, 2010, by and among MLP Operating, Total
Gas & Power North America, Inc., a Delaware corporation, Total E&P USA, Inc., a
Delaware corporation, Chesapeake Energy Marketing, Inc., an Oklahoma
corporation, COI, Chesapeake Exploration, L.L.C., an Oklahoma limited liability
company, Chesapeake Louisiana L.P., an Oklahoma limited partnership, and DDJET
Limited LLP, a Texas limited liability partnership and (iv) any other agreement
supplementing, amending or replacing all or any portion of the foregoing.

“Governmental Authority” shall mean any federal, state or local governmental
entity, authority or agency, court, tribunal, regulatory commission or other
body, whether legislative, judicial or executive (or a combination or
permutation thereof).

“Indemnified Party” is defined in Section 8.3.

“Indemnifying Party” is defined in Section 8.3.

“Indemnity Agreement” is defined in Section 2.4(f)(ii).

“Initial Term” is defined in Section 6.1.

“Initial Term Termination Notice” is defined in Section 6.1.

“Insurance Claim” is defined in Section 2.4(h)

“Insured” is defined in Section 2.4(a).

“Law” shall mean any applicable statute, law (including common law), rule,
ordinance, regulation, ruling, requirement, writ, injunction, decree, order or
other official act of or by any Governmental Authority, whether such Laws now
exist or hereafter come into effect.

“Loss” and “Losses” are defined in Section 8.1.

“MLP Operating” is defined in the preamble.

 

4



--------------------------------------------------------------------------------

“Partnership” is defined in the preamble.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Execution Date, as such
agreement is in effect on the Execution Date.

“Partnership Assets” means the gathering pipelines, compressors, treating
facilities, transportation pipelines or related equipment or assets, or portions
thereof, conveyed, contributed or otherwise transferred or intended to be
conveyed, contributed or otherwise transferred to any member of the Partnership
Group, or owned by, leased by or necessary for the operation of the business,
properties or assets of any member of the Partnership Group, prior to or as of
the Execution Date.

“Partnership Group” means the Partnership and its Subsidiaries.

“Party” and “Parties” are defined in the preamble.

“Performance Bonds” is defined in Section 2.4(f)(i).

“Person” shall mean any individual, partnership, joint venture, corporation,
limited liability company, limited liability partnership, trust, unincorporated
organization or Governmental Authority or any department or agency thereof.

“Pre July 1 Condemnation Bonds” is defined in Section 2.4(f)(iv).

“Receiving Party Personnel” is defined in Section 10.4.

“Requested Change” is defined in Section 4.2(a).

“Retention Amounts” is defined in Section 2.4(g).

“Selected Insurance Policies” is defined in Section 2.4(b).

“Service Coordinator” is defined in Section 4.1

“Services” shall mean collectively, the G&A Services and the Additional
Services.

“Services Agreement” is defined in the recitals.

“Subsidiary” or “Subsidiaries” of any Person (the “Subject Person”) shall mean
any Person, whether incorporated or unincorporated, of which (i) at least 50% of
the securities or ownership interests having by their terms ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions, (ii) at least 50% or more of a general partner interest or
(iii) at least 50% or more of a managing member interest, is directly or
indirectly owned or controlled by the Subject Person or by one or more of its
respective Subsidiaries; provided, that except as otherwise expressly provided
herein, for purposes of this Agreement, the Company Group shall be deemed not to
be Subsidiaries of the Chesapeake Entities or their Affiliates.

 

5



--------------------------------------------------------------------------------

“Term” is defined in Section 6.1.

“Terminated Service” is defined in Section 6.2.

“Third Party Company Group Insurance Policies” is defined in Section 2.4(h).

“Third Party Expenses” is defined in Section 2.3.

“Total Additional Services Employee Cost” is defined in Exhibit D.

“Transaction Documents” means (i) the documents set forth in the definition of
“Transaction Documents” in the Partnership Agreement, (ii) the Amended and
Restated Limited Liability Company Agreement of Chesapeake Midstream Ventures,
L.L.C., dated as of August 3, 2010, by and among Chesapeake Midstream Ventures,
L.L.C., GIP-A Holding (CHK), L.P., GIP-B Holding (CHK), L.P., GIP-C Holding
(CHK), L.P. and Chesapeake Midstream Holdings, L.L.C., (iii) the Purchase
Agreement, by and among Chesapeake Midstream Holdings, L.L.C., Chesapeake
Midstream Development, L.P., Chesapeake Energy Corporation, GIP-A Acquisition
(CHK), LLC, GIP-B Acquisition (CHK), LLC and GIP-C Acquisition (CHK), LLC, dated
as of September 24, 2009, as amended by the Agreement and Amendment to the
Purchase Agreement, dated as of August 3, 2010, by and among Chesapeake
Midstream Holdings, L.L.C., Chesapeake Midstream Development, L.P., Chesapeake
Energy Corporation, Chesapeake Midstream Ventures, L.L.C., GIP-A Holding (CHK),
L.P., GIP-B Holding (CHK), L.P., and GIP-C Holding (CHK), L.P. and (iv) the
Voting Agreement, dated as of August 3, 2010, by and among GIP-A Holding (CHK),
L.P., GIP-B Holding (CHK), L.P., GIP-C Holding (CHK), L.P., Chesapeake Midstream
Holdings, L.L.C., and Chesapeake Energy Corporation, in each case as may be
amended, supplemented or restated from time to time.

“Volumetric Cap” is defined in Section 2.2(a).

Section 1.2 Interpretation. In this Agreement, unless a clear contrary intention
appears: (a) the singular includes the plural and vice versa; (b) reference to
any Person includes such Person’s successors and assigns but, in the case of a
Party, only if such successors and assigns are permitted by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) reference to any gender includes each other gender; (d) reference
to any agreement (including this Agreement), document or instrument means such
agreement, document, or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
of this Agreement; (e) reference to any Article or Section means such Article or
Section of this Agreement, and references in any Section to any clause means
such clause of such Section; (f) each reference to an Exhibit refers to such
Exhibit attached to this Agreement, which is made a part hereof for all
purposes; (g) “hereunder,” “hereof,” “hereto” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof; (h) the terms “include,” “includes”
and “including” are not limiting and shall be deemed to be followed by the
phrase “without limitation,”; (i) relative to the determination of any period of
time, “from” means “from and including,” “to” means “to but excluding” and
“through” means “through and including”; (j) any payments or reimbursements to
be made to the Company Group or any member thereof, shall be made to the
Company, who shall direct such

 

6



--------------------------------------------------------------------------------

payment or reimbursement to the Company Group and apply it for the benefit of
the Company Group; and (k) any actions to be taken by the Company Group or any
member thereof hereunder may, in the sole discretion of the Company, be taken on
behalf of the Company Group by the Company.

ARTICLE II

SERVICES

Section 2.1 G&A Services. The Chesapeake Entities shall provide, or cause to be
provided, to the Company Group the general and administrative services set forth
on Exhibit A (“G&A Services”) on the terms and conditions set forth in this
Agreement.

Section 2.2 G&A Fee.

(a) In consideration of the G&A Services, the Company shall pay the Chesapeake
Entities, on a monthly basis pursuant to the terms of Article III, an
administrative fee (the “G&A Fee”) in an amount equal to the lesser of (i) the
product of $0.0300 per Mcf (the “Volumetric Cap”), as adjusted pursuant to the
terms of this Section 2.2, multiplied by an amount equal to the volume (measured
in Mcf) of natural gas gathered, transported and/or processed by the Company
Group (without double counting) in respect of which the Chesapeake Entities
provide G&A Services in any given month, or (ii) the Chesapeake Entities’ actual
time and materials spent in performing the G&A Services in any given month,
determined in accordance with Exhibit B (the “G&A Services Time and Materials
Fees”).

(b) Effective on the first day of the first calendar month following each
anniversary of the Effective Date, the Volumetric Cap shall be increased by a
percentage equal to one half of the percentage increase, if any, in the Consumer
Price Index – All Urban Consumers, U.S. City Average, All Items, Not Seasonally
Adjusted, over the previous twelve calendar months (which is currently published
at http://data.bls.gov/PDQ/outside.jsp?survey=cu) (the “CP Index Adjustment”).
Following the application of the CP Index Adjustment, the resulting new G&A Fee
shall be rounded to the nearest 1/ 100th of a cent.

(c) If after the Effective Date any new Laws or accounting rules are enacted or
implemented (or if the Company Group completes any acquisition of assets or
businesses, constructs any new gathering system or transportation system the
result of which submits the Company Group to new Laws or requires the
implementation of new accounting rules), then the G&A Fee shall be appropriately
increased in order to account for adjustments in the nature and extent of the
general and administrative services provided by the Chesapeake Entities to the
Company Group, with any such increase in the G&A Fee to be determined in good
faith by and between the Chesapeake Entities and the Company Group. For the
avoidance of doubt, (i) there shall be no increase in the G&A Fee in the event
the Company Group completes any acquisition of assets or businesses, constructs
any new gathering system or transportation system unless and until any of the
foregoing submits the Company Group to new Laws or requires the implementation
of new accounting rules, and (ii) changes to the gas gathering system that the
Company Group makes pursuant to the requirements of the Gathering Agreements
shall not be construed as, or be deemed to be, a new gathering system or other
expansion of the system for purposes of this Section 2.2(c).

 

7



--------------------------------------------------------------------------------

Section 2.3 Additional Services and Fee. The Chesapeake Entities shall provide,
or cause to be provided, to the Company Group the additional services referred
to on Exhibit C (the “Additional Services”) on the terms and conditions set
forth in this Agreement. As specified in Exhibit C, the Chesapeake Entities
shall provide the Additional Services to the Company Group as needed, until such
time as the Company Group hires personnel to perform such tasks internally or
retains another outside service provider to perform such tasks on its behalf. In
consideration of the Additional Services, the Company shall pay the Chesapeake
Entities, on a monthly basis pursuant to the terms of Article III, an amount
equal to the Chesapeake Entities’ time and materials actually spent in
performing the Additional Services in any given month, determined in accordance
with Exhibit D (the “Additional Services Time and Materials Fees”). The Company
agrees to pay directly to third parties any insurance premiums in connection
with any Additional Insurance Policies and all costs and expenses payable to
third parties in connection with the Chesapeake Entities providing Additional
Services. In addition, in the event that the Chesapeake Entities pay any costs
and expenses to third parties in connection with the Additional Services
(collectively, the “Third Party Expenses”), then the Company shall reimburse the
Chesapeake Entities for all such actual reasonable, verifiable out-of-pocket
Third Party Expenses in any given month (without including any overhead charge
or other mark-up) (such reimbursement amount, together with the Additional
Services Time and Materials Fees, the “Additional Services Reimbursement
Amount”). The amount payable by the Company with respect to Third Party Expenses
that include any costs and expenses not solely attributable to the Company Group
shall be the allocable share of such Third Party Expenses that are attributable
to the Company Group as determined by the Chesapeake Entities, on the one hand,
and the Company Group, on the other hand, on an equitable basis. For the
avoidance of any doubt, the insurance premiums allocated to the Company Group
pursuant to Exhibit E and any costs and expenses of Selected Insurance Policies
allocated in accordance with the Allocation Methodology are hereby agreed to
have been allocated to the Company Group on an equitable basis.

Section 2.4 Insurance for the Company Group.

(a) As of the date hereof and the Effective Date, Chesapeake Energy Corporation
and its Subsidiaries maintain various insurance policies providing insurance
coverage for their properties and businesses including those policies described
on Exhibit E. The Chesapeake Entities have taken the actions necessary to cause
the Company Group to be Insured, under the insurance policies described, and as
indicated, in Exhibit E. The Company Group acknowledges that each of the
insurance policies described on Exhibit E have terms that end on or about 12
months following the commencement date for such coverages. As used herein, the
term “Insured” means the Company Group will be (i) a named insured to the extent
possible, (ii) in the case of workers compensation, named as an alternate
employer, or (iii) an additional insured in all other cases; provided, however,
that the Chesapeake Entities will take commercially reasonable efforts to
provide for endorsement of the Company Group as a named insured under each
Company Group Insurance Policy.

(b) Commencing ninety (90) days prior to each annual renewal and placement by
the Chesapeake Entities of the insurance policies providing coverage for their
properties and businesses, including each of the insurance policies set forth on
Exhibit E, and at least ninety (90) days prior to the renewal or expiration of
each Company Group Insurance Policy, the Chesapeake Entities shall provide to
the Company Group (i) a description of each insurance

 

8



--------------------------------------------------------------------------------

policy and the coverage provided therein that the Chesapeake Entities intend to
place during the upcoming annual period (as to each annual period, the “Annual
Insurance Policies”), (ii) (as to each Annual Insurance Policy) the projected
premiums payable in respect thereof, (iii) the proposed premium allocation
methodology for each Annual Insurance Policy, such allocation methodology (the
“Allocation Methodology”) to be consistent with the allocation methodology set
forth on Exhibit F hereto, and past practices in allocating premiums amongst
Chesapeake Energy Corporation and its Subsidiaries (including for these purposes
only, the Company Group) and (iv) any other information reasonably requested by
the Company Group related to the Annual Insurance Policies. The Company Group
shall determine whether it would like the Company Group to become an Insured
under any one or more of the Annual Insurance Policies and shall notify the
Chesapeake Entities of such determination. Promptly following receipt of each
such notice, the Chesapeake Entities shall use commercially reasonable efforts
to cause the Company Group to become an Insured under the Annual Insurance
Policies identified in such notice. The Annual Insurance Policies under which
the Company Group becomes an Insured during the applicable annual period
pursuant to the preceding provisions shall be referred to as the “Selected
Insurance Policies”. The Selected Insurance Policies together with the insurance
policies described in Exhibit E shall be referred to herein as the “Company
Group Insurance Policies.” The Company shall bear and pay the allocated share of
the premiums paid by the Chesapeake Entities with respect to each Company Group
Insurance Policies, such allocations to be made in accordance with the
applicable Allocation Methodology.

(c) In each policy comprising the Company Group Insurance Policies, the
Chesapeake Entities agree to use commercially reasonable efforts to provide
that:

(i) such insurance shall be maintained with insurance companies with the AM Best
rating indicated on Exhibit E (as to the insurance policies described therein)
or (as to the Selected Insurance Policies) with insurance companies rated A- or
better by AM Best or as otherwise may be reasonably acceptable to the Company;

(ii) such insurance shall be primary for the benefit of the Company Group;

(iii) the Company Group shall be covered as an Insured (with the rights to make
claims thereunder in accordance with Section 2.4(h)); and

(iv) non-renewal or cancellation will be effective only after written notice is
received from the insurance company thirty (30) days in advance of such
non-renewal or cancellation.

At the Company Group’s request from time to time, the Chesapeake Entities shall
furnish the Company Group with copies of policies, claims information and
endorsements, certificates of insurance, and other written assurances or
confirmations on forms reasonably acceptable to the Company Group confirming the
Company Group’s status as an Insured under the Company Group Insurance Policies,
and the Chesapeake Entities have so provided the Company Group with such
endorsements and certificates of insurance as of the date hereof with respect to
the insurance policies described on Exhibit E.

 

9



--------------------------------------------------------------------------------

(d) As soon as possible following written request by the Company Group (and in
any event within 30 days), the Chesapeake Entities will consult and cooperate
with the Company Group to determine what, if any, insurance policies in addition
to (or in lieu of) the Company Group Insurance Policies are available in the
applicable commercial insurance market, including tail policies with respect to
claims relating to periods prior to any time the Company Group obtains its own
insurance policies, and the cost and terms of such additional insurance policies
(the “Additional Insurance Policies”). Following such consultation, the Company
Group may notify the Chesapeake Entities that the Company Group desires to
obtain one or more of such Additional Insurance Policies. Promptly following
receipt of each such notice, the Chesapeake Entities shall use commercially
reasonable efforts to obtain such policies (outside of the Chesapeake Entities’
insurance program but using reasonable efforts to attempt to capture for the
Company Group any commercial advantage to the Company Group that may be
available due to the Chesapeake Entities, rather than the Company Group itself,
placing such insurance) for the Company Group; provided, the premiums in respect
of such policies shall be paid directly by the Company (rather than the
Chesapeake Entities incurring the same and thereafter billing the Company). For
the avoidance of doubt, in the event the Chesapeake Entities cease to provide
any Company Group Insurance Policy on an ongoing basis hereunder (including as a
result of the expiration or termination thereof or the replacement of any such
Company Group Insurance Policy with an Additional Insurance Policy) the
Additional Insurance Policies shall include any insurance policies requested by
the Company Group with respect to covered periods prior to the time of such
cessation.

(e) The decision of the Company Group to participate in any Company Group
Insurance Policies or any Additional Insurance Policies shall be determined by
the Company in its sole discretion and the Company may engage an insurance
consultant (at its cost) to assist the Company in such determination. Nothing
herein nor any actions by the Chesapeake Entities hereunder shall constitute any
representation, warranty or other assurance as to the adequacy of the Annual
Insurance Policies, Company Group Insurance Policies or Additional Insurance
Policies.

(f)(i) As of the Effective Date there were various surety bonds and similar
bonds in respect of ongoing performance obligations of the Company Group (other
than any Pre July 1 Condemnation Bonds, the “Performance Bonds”) that have been
issued by one or more bonding companies in favor of one or more of the Company
Group, as set forth on Exhibit A to the Indemnity Agreement (including bonds
issued in favor of one or more members of the Company Group on or after July 1,
2009 in respect of condemnation or similar proceedings as set forth on Exhibit A
to the Indemnity Agreement). In connection with the issuance of such Performance
Bonds, one or more of Chesapeake Entities have executed indemnity agreements
with the issuers of such Performance Bonds pursuant to which such Chesapeake
Entities have agreed to indemnify such Performance Bond issuers from any claims
on or payments made pursuant to such Performance Bonds.

(ii) On the Effective Date, MLP Operating and Affiliates of the Chesapeake
Entities executed the Indemnity Agreement attached as Annex A (the “Indemnity
Agreement”). Exhibit A to the Indemnity Agreement lists various

 

10



--------------------------------------------------------------------------------

Performance Bonds issued in favor of one or more members of the Company Group
that were outstanding as of the Effective Date. Exhibit B to the Indemnity
Agreement lists the indemnity agreements entered into by the Chesapeake Entities
with the issuers of such Performance Bonds.

(iii) Without limiting clause (iv) below, during the term of this Agreement, the
Company Group may continue to request the issuers under the indemnity agreements
listed on Exhibit B to the Indemnity Agreement, or any other potential issuers
of bonds required in connection with the conduct of the business of the Company
Group, to issue bonds to or on behalf of the Company Group that are required in
connection with the conduct of the business of the Company Group, and the
Chesapeake Entities shall use commercially reasonable efforts to cause such
issuers to issue such bonds in accordance with such a request; provided, that
the Company Group may direct the Chesapeake Entities to contact the issuers of
bonds, including the issuers of bonds under the indemnity agreements listed on
Exhibit B to the Indemnity Agreement, regarding the release of any bonds issued
to or on behalf of the Company Group (and/or the release of the Company Group
from any liability or further obligation in respect of any such bonds), and the
Chesapeake Entities shall use commercially reasonable efforts consistent with
prudent industry standards and practices to cause such issuers to release any
such bonds in accordance with such a request (excluding bonds that cover, in
addition to the Company Group, one or more Chesapeake Entities; provided, that
the Chesapeake Entities cause the release of the Company Group from any
liability or further obligation under any such bonds). The Parties recognize
that the issuers of any such bonds identified in a release request may require
the presentation of various documents reflecting that the underlying obligations
covered by such bonds have been fulfilled (including, to the extent applicable,
a document executed by the beneficiary of the bond) and the Company Group and
the Chesapeake Entities shall reasonably cooperate in obtaining such documents.
Except as may otherwise be agreed by the Chesapeake Entities, on the one hand,
and the Company Group, on the other hand, all such bonds that are issued to or
on behalf of any member of the Company Group at the request of the Company Group
hereunder shall be deemed covered by the Indemnity Agreement automatically as of
the date of issuance of such bonds until such bonds (or the Company Group’s
liability with respect thereto) are released.

(iv) As of the Effective Date there were various surety bonds and similar bonds
that were issued before July 1, 2009 in respect of condemnation or similar
proceedings involving the Company Group or its business or assets, as set forth
on Exhibit G (“Pre July 1 Condemnation Bonds”). Notwithstanding anything in this
Agreement to the contrary, the Chesapeake Entities, at their sole cost and
expense, shall take all actions reasonably necessary or appropriate to maintain
the Pre July 1 Condemnation Bonds in full force and effect for so long as may be
required by the Company Group in connection with the ownership and operation of
the particular businesses, assets or projects of the Company Group covered by
such bonds, and shall indemnify and hold harmless the Company Group for any and
all losses incurred by the Company Group relating to or arising out of (A) any
failure to so keep the Pre July 1 Condemnation Bonds in full force and effect or
(B) the underlying obligations covered by any Pre July 1 Condemnation Bond.

 

11



--------------------------------------------------------------------------------

(v) Without duplication of any obligations or liability of the Company Group
under the Indemnity Agreement (it being understood and agreed that in no event
shall the Company Group be obligated or liable to pay any amount under this
Section 2.4(f)(v) in respect of which full payment has been made under the
Indemnity Agreement or to pay any amount under the Indemnity Agreement in
respect of which full payment has been made under this Section 2.4(f)(v)), the
Company Group shall make all payments and take other commercially reasonable
actions (excluding the Services to be performed by the Chesapeake Entities
pursuant to this Agreement) relating to the Performance Bonds to prevent the
issuer of any such bonds from being obligated to make any payment thereunder;
provided, however, that in the event the Chesapeake Entities share common
obligations or benefits with the Company Group under any Performance Bonds
(hereafter referred to “Common Performance Bonds”), the Chesapeake Entities, on
the one hand, and the Company Group, on the other hand, shall each bear and pay
their proportionate share (based on such obligations and/or benefits) of any and
all obligations and costs associated with any Common Performance Bonds and, with
respect to their proportionate share of any Common Performance Bond, the
Chesapeake Entities shall make all proportionate payments and take other
commercially reasonable actions relating to such Common Performance Bond to
prevent the issuer of such bond from being obligated to make payment thereunder.

(g) The insurance companies issuing the policies providing the Company Group
Insurance Policies have the right to cause one or more of the Chesapeake
Entities to bear, pay or reimburse such insurance companies for the self-insured
retention, deductible reimbursement, self-insurance program or other similar
arrangements (collectively, “Retention Amounts”) in effect under the Company
Group Insurance Policies. The member of the Company Group making a claim under
any Company Group Insurance Policy shall bear any Retention Amounts applicable
to such claim; provided, if in the case of any liability coverage any of the
Chesapeake Entities insured under such liability policy is also liable with
respect to the occurrence giving rise to such claim, then the member of the
Company Group making the claim and such Chesapeake Entities shall each bear its
prorata share of such Retention Amount based on the allocation of liability
among them; and provided further, if in the case of property coverage the
occurrence giving rise to such claim also results in damage to or loss of
property owned by any Chesapeake Entities insured under such property policy,
then the member of the Company Group making the claim and such Chesapeake
Entities shall bear its prorata share of such deductible or self retention
amount based on the damage and loss suffered by such Person as compared to the
aggregate damage and loss suffered by all such Persons. If any member of the
Company Group fails to pay any Retention Amount pursuant to this Section 2.4,
then the Company shall pay such Retention Amount. For the avoidance of doubt,
neither the filing of a claim by the Company Group (or the request of the
Company Group to have the Chesapeake Entities file a claim on the Company
Group’s behalf) under any of the Company Group Insurance Policies nor the filing
of a claim by any of the Chesapeake Entities under any of the Company Group
Insurance Policies shall be considered acceptance by the filing party for any
Retention Amounts that are paid or become due under such policies and the
responsibility for such Retention Amounts shall be allocated as provided herein.

 

12



--------------------------------------------------------------------------------

(h) The Company shall notify the Chesapeake Entities of any claims (“Insurance
Claim”) that any member of the Company Group desires to make under any of the
Company Group Insurance Policies or any insurance policies provided by or on
behalf of vendors, independent contractors or third party service providers of
the Chesapeake Entities that may provide insurance coverage to any member of the
Company Group or any of their respective properties, assets or businesses (the
“Third Party Company Group Insurance Policies”). The Company may provide with
such notice or at a different time the information to be submitted to the
insurer under the applicable insurance policy in support of such Insurance Claim
and the parties shall cooperate in the preparation and filing of such Insurance
Claim. The Chesapeake Entities shall take all action and furnish all assistance
as may reasonably be requested by the Company to assist the Company Group in
tendering, pursuing, settling, releasing or compromising Insurance Claims and
any related coverage. The Company shall have the sole and exclusive right to
make any determinations regarding the pursuit, settlement, release or compromise
of each viable Insurance Claim wherein coverage is provided under any policy and
the Chesapeake Entities shall follow the directions of the Company with regard
to such determinations. To the extent any of the Chesapeake Entities receives
any proceeds or recoveries attributable to an Insurance Claim, such Chesapeake
Entity shall promptly remit the same to the Company.

(i) The Chesapeake Entities shall (i) use commercially reasonable efforts to
maintain each Company Group Insurance Policy in full force and effect through
such Company Group Insurance Policy scheduled expiration date in accordance with
its terms, (ii) provide the Company with prompt notice of any event that would
reasonably be expected to cause any such Company Group Insurance Policy to cease
to be so in full force and effect or that would result in the reduction in the
total aggregate limits of liability applicable to the excess liability or the
directors and officers insurance policies in excess of 30% of the total
available aggregate limits of liability as of the commencement of such policies,
(iii) not take any action that would materially affect the rights of the Company
Group with respect to the Company Group Insurance Policies, (iv) use
commercially reasonable efforts to cause any vendors, independent contractors or
third party service providers performing work on behalf of any Chesapeake Entity
or the Company Group to provide Third Party Company Group Insurance Policies
covering, on an identical basis, both the Chesapeake Entities and their
Affiliates and the Company Group and its businesses and assets, (v) upon the
request of the Company, promptly provide written loss runs detailing the status
of all claims pertaining to any member of the Company Group under any Company
Group Insurance Policy and (vi) upon the request of the Company, meet
periodically (but in no event more than monthly unless agreed to by the
Chesapeake Entities) with the Company to discuss the status of current claims
and any losses involving significant bodily injury or property damage to third
parties of which either the Chesapeake Entities or the Company Group become
aware that could reasonably be expected to give rise to a claim under any
Company Group Insurance Policy or Third Party Company Group Insurance Policy;
provided, nothing herein shall constitute any limitation on the rights of the
Chesapeake Entities to file claims on their own behalf under any of the Company
Group Insurance Policies to the extent such claims relate to the businesses and
assets of the Chesapeake Entities that are distinct from the Company Group or
the businesses and assets of the Company Group.

 

13



--------------------------------------------------------------------------------

(j) Notwithstanding anything in this Agreement to the contrary, the provisions
of clauses (c), the portion of clause (f)(iii) including and following the first
proviso thereof, (f)(iv), (f)(v), (g), (h), (i) and this (j) of this Section 2.4
shall survive any termination (other than as a result of the Company’s default)
or expiration of this Agreement (including the expiration of the Term);
provided, that (i) following the termination (other than as a result of the
Company’s default) or expiration of this Agreement (including the expiration of
the Term), the Company shall reimburse the Chesapeake Entities for their actual,
reasonable, verifiable out-of-pocket expenses in connection with the performance
under such clauses of this Section 2.4 (in lieu of the G&A Fee), other than the
performance of Section 2.4(f)(iv), which shall remain at the Chesapeake
Entities’ sole cost and expense and (ii) the Company Group shall have the right,
at any time upon at least thirty (30) days’ written notice to Chesapeake
Management, to cancel or terminate the Company Group’s coverage under any
Company Group Insurance Policy, and to the extent there is a reduction as a
result of such cancellation or termination in the costs of coverage thereunder
with respect to a coverage period paid for by the Company Group, an amount equal
to the amount of such reduction shall be paid by the Chesapeake Entities to the
Company Group.

ARTICLE III

PAYMENTS

Section 3.1 Invoicing. Without duplication for any invoices for which payment
was made under the Services Agreement, on or before the forty-fifth (45th) day
after the end of each month commencing with the month in which the Execution
Date occurs, the Chesapeake Entities shall send a reasonably detailed invoice to
the Company of the G&A Fee and the Additional Services Reimbursement Amount for
such month. For the avoidance of any doubt, the Parties hereby agree that an
invoice with similar detail as is set forth in the sample invoice in Exhibit H
shall constitute a “reasonably detailed invoice” as used in the preceding
sentence. Subject to Section 3.2, within thirty (30) days following the date of
such invoice, the Company shall pay to the Chesapeake Entities the undisputed
amounts of the G&A Fee and the Additional Services Reimbursement Amount
specified by such invoice. All payments made by the Company to the Chesapeake
Entities hereunder shall be made by wire transfer of immediately available funds
to the account of the Chesapeake Entities designated by written notice to the
Company. Payment of all or any portion of an invoice shall not prejudice the
Company’s right to dispute items on the invoice. Notwithstanding the foregoing
or anything else in the Agreement to the contrary, in no event shall any G&A
Fee, Additional Services Reimbursement Amount or any other amounts payable by
the Company Group (or any member thereof) hereunder include any amounts that are
otherwise paid or payable by the Company Group to Chesapeake Energy Corporation
or any of its Affiliates in respect of the same services or matter under any
other contract, agreement or arrangement.

Section 3.2 Disputed Invoices. The Company may withhold payment on any portion
of the invoiced amount that it disputes in good faith if it provides the
Chesapeake Entities with written notice of such dispute (together with
reasonable detail of the facts underlying such dispute) within ten (10) days
following the date of such invoice. The Service Coordinators shall meet and
attempt in good faith to resolve the dispute. If within twenty (20) days the
Service Coordinators have been unable to resolve the dispute, and if the dispute
relates to whether amounts were properly charged or Services actually performed,
either Service Coordinator may

 

14



--------------------------------------------------------------------------------

submit the dispute to an independent third party auditing firm that is mutually
agreeable to the Chesapeake Entities, on the one hand, and the Company Group, on
the other hand. The Parties shall cooperate with such auditing firm and shall
provide such auditing firm access to such books and records as may be reasonably
necessary to permit a determination by such auditing firm. The resolution by
such auditing firm shall be final and binding on the Parties. Upon final
determination that any amount in dispute under this Section 3.2 is owed to the
Chesapeake Entities, the Company shall promptly pay to the Chesapeake Entities
such amount, together with interest at a rate equal to the prime rate of
interest on the original due date published by The Wall Street Journal, from the
original due date of such amount to the date of actual payment. The auditing
firm shall use commercially reasonable efforts to complete its work within
thirty (30) days following its engagement. The expenses of the auditing firm
shall be apportioned equally between the Company and the Chesapeake Entities.

Section 3.3 Audit. The Chesapeake Entities shall keep books of account and other
records, in reasonable detail and in accordance with generally accepted
accounting principles and industry standards, consistently applied, with respect
to the provision of the Services and the fees charged, including time logs (or
similar time allocation materials), receipts, and other related back-up
materials. Such books of account and other records shall be open for the
Company’s inspection during normal business hours upon at least five
(5) Business Days’ prior written notice for twelve (12) months following the end
of the calendar year in which such Services were rendered. This inspection right
will include the right of the Company to have its accountants or auditors review
such books and records. If an audit reveals that the Company paid more than the
applicable fees for any applicable audited period or Service, the Chesapeake
Entities shall reimburse the Company for any amounts overpaid together with
interest at a rate equal to the prime rate of interest on the original due date
published by The Wall Street Journal, accruing from the date paid by the Company
to the date reimbursed by the Chesapeake Entities.

ARTICLE IV

COVENANTS

Section 4.1 Service Coordinators. The Company Group, on the one hand, and the
Chesapeake Entities, on the other hand, shall each appoint a contact person
(each, a “Service Coordinator”) who shall serve as the primary point of contact
for communications among the Parties relating to the day-to-day operations of
the Services, have overall responsibility for managing and coordinating the
performance of the Parties’ obligations under this Agreement, and be authorized
to act for and on behalf of the appointing Parties concerning all matters
relating to this Agreement. Either of the Company Group, on the one hand, and
the Chesapeake Entities, on the other hand, may appoint a new Service
Coordinator upon written notice to the other’s Service Coordinator. If a Service
Coordinator is reassigned or removed by the Party that appointed it, such Party
shall promptly appoint a new Service Coordinator and provide written notice to
the other Parties of the new Service Coordinator so appointed. Initially, the
Service Coordinator for the Company Group shall be Howard Sykes and the Service
Coordinator for the Chesapeake Entities shall be Deanna Farmer.

 

15



--------------------------------------------------------------------------------

Section 4.2 Changes to Services.

(a) Any of the Chesapeake Entities, on the one hand, and the Company Group, on
the other hand, may, at any time, request in writing to make changes in or
additions to the Services (a “Requested Change”). Within ten (10) Business Days
after a Requested Change is issued by such Party, the Chesapeake Entities shall
provide the Company Group with a written statement identifying the impact of
such Requested Change on the Services, including the impact (if any) to the fees
and any other affected provision of this Agreement.

(b) Consent by the Chesapeake Entities to a Requested Change issued by the
Company Group will not be unreasonably withheld, conditioned or delayed. For the
purposes of the preceding sentence, the Parties agree that it is not
unreasonable for the Chesapeake Entities to: (i) withhold such consent to the
extent that such proposed Requested Change would materially increase the
resources provided by the Chesapeake Entities after giving effect to the
Requested Change, or (ii) condition such consent on the Company agreeing to bear
any increases in Chesapeake Entities’ cost of performance resulting from such
Requested Change.

(c) Consent by the Company Group to a Requested Change issued by the Chesapeake
Entities will not be unreasonably withheld, conditioned or delayed. For the
purposes of the preceding sentence, the Parties agree that it is not
unreasonable for the Company Group to: (i) withhold such consent to the extent
that such Requested Change would materially decrease the resources provided by
the Chesapeake Entities or otherwise materially adversely affect the Chesapeake
Entities’ performance of the Services, or (ii) condition such consent on the
Chesapeake Entities agreeing (A) to reimburse the Company Group for any costs
and expenses incurred by it in implementing the Requested Change, and (B) not to
pass to the Company Group any increases in the Chesapeake Entities’ cost of
performance resulting from such Requested Change.

(d) If the Chesapeake Entities, on the one hand, and the Company Group, on the
other hand, agree on an equitable adjustment to this Agreement as a result of
such Requested Change, then the Parties shall sign a mutually agreed amendment
setting forth the effect of such Requested Change to this Agreement before any
Party shall be required to perform such Requested Change. If the Chesapeake
Entities, on the one hand, and the Company Group, on the other hand, are unable
to agree on an equitable adjustment to the Agreement as a result of such
Requested Change, then the Parties shall continue to perform their obligations
as provided under this Agreement.

Section 4.3 Access to Premises. Each Party shall give the other Parties
reasonable access to its premises as may be required for the other Parties to
provide or receive the Services hereunder. Unless otherwise agreed to in writing
by the Parties, each Party shall: (i) use the premises of the other Parties
solely for the purpose of providing or receiving the Services and not to provide
goods or services to or for the benefit of any third party or for any unlawful
purpose; (ii) comply with all policies and procedures governing access to and
use of such premises made known to such Party in advance, including all
reasonable security requirements applicable to accessing the premises and any
systems, technologies, or assets of the other Parties; (iii) instruct its
employees and personnel, when visiting the premises, not to photograph or
record, duplicate, remove, disclose, or transmit to a third party any of the
other Parties’ Confidential Information, except as necessary to perform or
receive the Services; and (iv) return such space to the other Parties in the
same condition it was in prior to such Party’s use of such space, ordinary wear
and tear excepted.

 

16



--------------------------------------------------------------------------------

Section 4.4 Access to Systems. If any Party has access (either on-site or
remotely) to any other Party’s computer systems and/or information stores in
connection with the Services, such Party shall limit such access solely to the
use of such systems for purposes of the provision or receipt of the Services and
shall not access, or attempt to access, the other Party’s computer systems,
files, or software other than those agreed to by the Parties as being required
for the Services, or those that are publicly available (e.g., public websites).
Each Party shall limit such access to those of its employees, agents, and
representatives with a bona fide need to have such access in connection with the
Services. Each Party shall follow, and shall cause all of its applicable
employees, agents, and representatives to follow, all of the other Parties’
security rules and procedures when accessing the other Parties’ systems. All
user identification numbers and passwords disclosed by any Party to another
Party and any information obtained by any Party as a result of such Party’s
access to and use of any other Party’s computer systems shall be deemed to be,
and treated as, Confidential Information of the other Party. The Chesapeake
Entities and the Company Group shall cooperate in the investigation of any
apparent unauthorized access to any computer system and/or information stores of
any Party.

Section 4.5 Data Back Up and Security. The Chesapeake Entities shall maintain
industry standard data back up and recovery procedures, as well as an industry
standard disaster avoidance and recovery plan, in connection with all of its
systems used in performing the Services. The Chesapeake Entities shall maintain
and enforce physical, technical and logical security procedures with respect to
the access and maintenance of any Confidential Information of the Company Group
that is in the Chesapeake Entities possession in performing the Services, which
procedures shall: (i) be at least equal to industry standards; (ii) be in full
compliance with applicable Law; and (iii) provide reasonably appropriate
physical, technical and organizational safeguards against accidental or unlawful
destruction, loss, alteration, unauthorized disclosure, theft or misuse.

Section 4.6 Use of Resources. The Chesapeake Entities shall have the right to
use contractors, subcontractors, vendors or other third parties to assist the
Chesapeake Entities in the provision of the Services, provided that such
contractors, subcontractors, vendors or other third parties were providing
services similar to the Services for the operation of the Partnership Assets
during the twelve months prior to the Effective Date. The Chesapeake Entities
shall be responsible for the Services performed by its subcontractors and the
Chesapeake Entities shall be the Company’s and the Company’s sole point of
contact regarding the Services, including with respect to payment. No
subcontractor will be provided access to any Confidential Information of the
Company Group without first signing a confidentiality agreement with terms at
least as restrictive as those set forth in Article X; provided, however, that
such requirement shall not extend to subcontractors that are party to existing
or future Master Service Agreements that contain confidentiality restrictions
applicable to the Company Group that are at least as restrictive as those
entered into in the ordinary course by Chesapeake Energy Corporation and its
Subsidiaries.

 

17



--------------------------------------------------------------------------------

Section 4.7 Taxes. In addition to the fees set forth in this Agreement, the
Company shall pay, and hold the Chesapeake Entities harmless against, all goods
and services, sales, use, value added, excise or other taxes, fees or
assessments imposed by Law in connection with the provision of the Services,
other than income, franchise or margin taxes measured by the Chesapeake
Entities’ net income or margin and other than any gross receipts or other
privilege taxes imposed on the Chesapeake Entities. As soon as practicable after
the Execution Date, if in the best interest of the particular member to do so,
the individual members of the Company Group shall apply for, in those taxing
jurisdictions in which the members of the Company Group qualify, and use
reasonable efforts to obtain and thereafter maintain, and timely provide to the
Chesapeake Entities, a direct pay permit. The members of the Company Group shall
also provide the Chesapeake Entities with timely resale or other applicable
exemption certificates. The Chesapeake Entities and the Company Group shall
cooperate with each other and use commercially reasonable efforts to assist each
other in entering into such arrangements as a Party may reasonably request in
order to minimize, to the extent lawful and feasible, the payment or assessment
of any taxes relating to the transactions contemplated by this Agreement;
provided, however, that nothing in this Section 4.7 shall obligate any Party to
cooperate with, or assist, any other Party in any arrangement proposed by a
Party that would, in any Party’s sole discretion, have a detrimental effect on
such Party.

ARTICLE V

STANDARD OF PERFORMANCE

Section 5.1 Standard of Performance. The Chesapeake Entities shall perform the
Services (i) using at least the same level of care, quality, timeliness and
skill in providing the Services as they do for themselves and no less than the
same degree of care, quality, timeliness, and skill as the Chesapeake Entities’
past practice in performing the Services for itself and/or in connection with
the ownership and/or operation of the Partnership Assets during the one-year
period prior to the Effective Date, and (ii) in any event, using no less than a
reasonable level of care in accordance with industry standards, in compliance
with all applicable Laws.

Section 5.2 Conformity with Company Group Governing Documents. The Chesapeake
Entities shall at all times perform the Services in a manner consistent with,
that permits the Company to comply with and does not cause the Company to
violate the organizational and governing documents of the Company and its
Affiliates, including with respect to the observation of organizational
formalities, segregation of assets and businesses and similar requirements.

ARTICLE VI

TERMINATION AND RENEWAL

Section 6.1 Term and Renewal. Subject to the terms of this Article VI, the
initial term of this Agreement shall be for the period beginning on the
Effective Date through December 31, 2011 (the “Initial Term”). This Agreement
shall thereafter be automatically extended for additional successive one
(1) year terms unless any of the Parties gives written notice of termination to
the other Parties not less than one-hundred and eighty (180) days prior to the
end of any Term (in which event this Agreement shall terminate effective as of
the close of the then existing Term); provided, however, that in the event the
Chesapeake Entities provide written

 

18



--------------------------------------------------------------------------------

notice of their intent to terminate this Agreement effective December 31, 2011,
to the Company Group pursuant to this Section 6.1 (such notice, an “Initial Term
Termination Notice”), the Company Group has the right, upon providing written
notice to the Chesapeake Entities within ninety (90) days of receipt of the
Initial Term Termination Notice, to extend the Term through June 30, 2012 (the
“Company-Extended Termination Date”). In such case, this Agreement shall
automatically terminate without written notice by either Party on the
Company-Extended Termination Date. The Initial Term of this Agreement and any
additional terms as extended in accordance with this Section 6.1 are
collectively referred to as the “Term.”

Section 6.2 Termination for Convenience. Any specific Service or subcategory of
a Service may be terminated by the Company Group (each such specific Service or
subcategory of a Service that has been terminated by the Company, a “Terminated
Service”) at its convenience upon thirty (30) days’ prior written notice to the
Chesapeake Entities (it being understood and agreed that no such notice is
needed as the Company Group transitions off of each of the Additional Services,
which are provided on an as-needed basis); provided, however, the Chesapeake
Entities may continue to perform a Terminated Service and shall be entitled to
compensation for such Terminated Service in accordance with the terms of this
Agreement beyond such thirty (30) day period for the period of time not to
exceed ninety (90) days that is reasonably required for the Chesapeake Entities
to demobilize the personnel and operations that have been utilized in respect of
such Terminated Service.

Section 6.3 Termination for Default.

(a) Default. A Party shall be in default if:

(i) the Party materially breaches any provision of this Agreement and such
breach is not cured within fifteen (15) Business Days after notice thereof
(which notice shall describe such breach in reasonable detail) is received by
such Party;

(ii) the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Law, or has any such petition
filed or commenced against it, (B) makes an assignment or any general
arrangement for the benefit of creditors, (C) otherwise becomes bankrupt or
insolvent (however evidenced) or (D) has a liquidator, administrator, receiver,
trustee, conservator or similar official appointed with respect to it or any
substantial portion of its property or assets; or

(b) Termination. If any of the Parties is in default as described in
Section 6.3(a), then (i) if any of the Chesapeake Entities is in default, the
Company may or (ii) if the Company is in default, any of the Chesapeake Entities
may: (1) notwithstanding the terms of Section 6.1, terminate this Agreement upon
notice to the defaulting Parties; (2) withhold any payments due to the
defaulting Parties under this Agreement; and/or (3) pursue any other remedy at
law or in equity.

 

19



--------------------------------------------------------------------------------

Section 6.4 Extension of Certain Services. Notwithstanding anything to the
contrary, if the Parties agree in writing at least thirty (30) days prior to the
expiration or termination, as applicable, of the Term, the Parties shall have
the right to extend the term of any insurance-related Service provided by the
Chesapeake Entities (an “Extended Insurance Service”). The Parties may elect to
extend the term of any Extended Insurance Service for a period of up to three
(3) years, or longer as determined by the Parties. The provisions of this
Agreement shall survive with respect to any Extended Insurance Service
(including, but not limited to, the provisions relating to the reimbursement of
costs associated with providing such Services and the payment of allocated
premiums of such insurance policies) for as long as the Chesapeake Entities
provide such Extended Insurance Service to the Company Group.

Section 6.5 Effect of Termination. Upon expiration or termination of this
Agreement, all rights and obligations of the Parties under this Agreement shall
terminate; provided, however, that such termination shall not affect or excuse
the performance of any Party (i) for any breach of this Agreement occurring
prior to such termination or (ii) under any of the following provisions of this
Agreement that survive the termination of this Agreement indefinitely:
clauses (c), the portion of clause (f)(iii) including and following the first
proviso thereof, (f)(iv), (f)(v), (g), (h), (i) and (j) of Section 2.4;
Article VI; Article VIII, Article X; and Article XI. Upon expiration or
termination of this Agreement or any Service, the Chesapeake Entities shall
return to the Company Group any equipment or other property or materials of the
Company Group (including but not limited to any materials containing
Confidential Information of the Company Group) that are in the possession or
control of the Chesapeake Entities or any of their contractors (except to the
extent they are required for use in connection with any non-terminated
Services).

Section 6.6 Sale of Hardware and Equipment. Within thirty (30) days following
the termination of this Agreement for any reason or within thirty (30) days
following the date on which the Company Group terminates a specific Service in
accordance with Section 6.2, the Chesapeake Entities shall send the Company
Group a list of each item of information technology hardware (i.e., desktops,
laptops, servers, application systems, etc.) or office equipment of the
Chesapeake Entities that was used during the Term exclusively by the Company
Group in connection with the Company Group’s receipt of the Services or specific
Terminated Service, as applicable. Such list shall include the fair market value
of each item, as determined by the Chesapeake Entities in its reasonable
discretion. The Company Group shall have thirty (30) days following its receipt
of such list to notify the Chesapeake Entities that the Company shall purchase
any item on the list for the applicable fair market value amount. In such case,
the Chesapeake Entities, on the one hand, and the Company Group, on the other
hand, shall mutually agree on the timing for delivery of the item(s) to the
Company. The Company shall pay the Chesapeake Entities for any purchased item(s)
within thirty (30) days of the Company’s receipt of the item(s). Any information
technology hardware purchased by the Company pursuant to this Section 6.5 shall
be sold and delivered to the Company unmodified and unchanged.

ARTICLE VII

RELATIONSHIP OF THE PARTIES

Section 7.1 Relationship of the Parties. This Agreement does not form a
partnership or joint venture between the Parties. This Agreement does not make
either of the Chesapeake Entities an agent or a legal representative of any
member of the Company Group. The Chesapeake Entities shall not assume or create
any obligation, liability, or responsibility, expressed or implied, on behalf of
or in the name of any member of the Company Group.

 

20



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

Section 8.1 Indemnification by the Chesapeake Entities. The Chesapeake Entities,
jointly and severally, shall indemnify and hold harmless the Company Group, and
the officers, directors, employees, agents and representatives of each member of
the Company Group (collectively, the “Company Group Indemnified Parties”) from
and against all Claims, and upon demand by the Company, shall protect and defend
the Company Group Indemnified Parties from the same, alleged, asserted or
suffered by or arising in favor of any Person, and shall pay any and all
judgments or settlements of any kind or nature (to include interest) as well as
court costs, reasonable attorneys’ fees and expenses, and any expenses incurred
in enforcing this indemnity provision (each a “Loss” and collectively,
“Losses”), incurred by, imposed upon or rendered against one or more of the
Company Group Indemnified Parties, whether based on contract, or tort, or
pursuant to any statute, rule or regulation, and regardless of whether the
Claims are foreseeable or unforeseeable, all to the extent that such Losses are
in respect of or arise from (i) breaches by the Chesapeake Entities of this
Agreement, (ii) the Chesapeake Entities acting or omitting to act in providing
the Services in breach of the standard of performance set forth in Section 5.1
or (iii) Claims by a third party relating to (A) breaches by the Chesapeake
Entities of this Agreement or (B) the Chesapeake Entities’ gross negligence or
willful misconduct, PROVIDED THAT THE CHESAPEAKE ENTITIES SHALL NOT BE OBLIGATED
TO INDEMNIFY OR HOLD HARMLESS THE COMPANY GROUP INDEMNIFIED PARTIES FROM AND
AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY COMPANY GROUP INDEMNIFIED PARTY.

Section 8.2 Indemnification by the Company Group. The Company Group shall
indemnify and hold harmless the Chesapeake Entities, and the officers,
directors, employees, agents and representatives of the Chesapeake Entities
(collectively, the “Chesapeake Entities Indemnified Parties”) from and against
all Claims, and upon demand by the Chesapeake Entities, shall protect and defend
the Chesapeake Entities Indemnified Parties from the same, alleged, asserted or
suffered by or arising in favor of any Person, and shall pay any and all Losses
incurred by, imposed upon or rendered against one or more of the Chesapeake
Entities Indemnified Parties, whether based on contract, or tort, or pursuant to
any statute, rule or regulation, and regardless of whether the Claims are
foreseeable or unforeseeable, all to the extent that such Losses are in respect
of or arise from (i) breaches by the Company Group of this Agreement or
(ii) Claims by a third party relating to (A) any acts or omissions of the
Chesapeake Entities Indemnified Parties in connection with their performance of
the Services, solely to the extent that (x) such acts or omissions were
performed or omitted at the direction of the Company, and without material
deviation therefrom, and (y) such Services were performed in accordance with the
standard of performance set forth in Section 5.1, or (B) the Company Group’s
gross negligence or willful misconduct, PROVIDED THAT THE COMPANY GROUP SHALL
NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS THE CHESAPEAKE ENTITIES
INDEMNIFIED PARTIES FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM
THE BREACH OF CONTRACT, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT OF ANY
CHESAPEAKE ENTITIES INDEMNIFIED PARTY.

 

21



--------------------------------------------------------------------------------

Section 8.3 Indemnification Procedure. The Party or Parties making a claim for
indemnification under this Article VIII shall be, for the purposes of this
Agreement, referred to as the “Indemnified Party” and the Party or Parties
against whom such claims are asserted under this Article VIII shall be, for the
purposes of this Agreement, referred to as the “Indemnifying Party.” All claims
by any Indemnified Party under this Article VIII shall be asserted and resolved
as follows:

(a) The Indemnified Party shall promptly send to the Indemnifying Party a
written notice specifying the nature of any Claim, together with all information
reasonably available to the Indemnified Party with respect to such Claim (a
“Claim Notice”); provided, however, that a delay by the Indemnified Party in
notifying the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations under this Agreement, except to the extent that such failure shall
have caused actual prejudice to the Indemnifying Party’s ability to defend
against the applicable Claim.

(b) The Indemnifying Party shall have forty-five (45) days after its receipt of
a Claim Notice to elect to undertake, conduct and control, through counsel of
its own choosing (but chosen in consultation with the Indemnified Party) and at
its own expense, the settlement or defense of the applicable Claim (in which
case the Indemnifying Party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by such Indemnified Party except as
set forth below). Notwithstanding an Indemnifying Party’s election to appoint
counsel to represent an Indemnified Party in connection with a Claim, an
Indemnified Party shall have the right to employ separate counsel, and the
Indemnifying Party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the Indemnifying Party to
represent the Indemnified Party would present such counsel with a conflict of
interest that cannot be waived, or (ii) the Indemnifying Party has not employed
counsel to represent the Indemnified Party within a reasonable time after notice
of the institution of such Claim. If the Indemnifying Party elects to undertake
such defense, it shall promptly assume and hold such Indemnified Party harmless
from and against the full amount of any damages resulting from such Claim to the
extent provided herein. If the Indemnifying Party elects to undertake such
defense, (x) the Indemnified Party agrees to cooperate with the Indemnifying
Party and its counsel in contesting such Claim, and, if appropriate and related
to such Claim, the Indemnifying Party and the Indemnified Party shall reasonably
cooperate with each other in connection with making any counterclaim against the
person or entity asserting the Claim, or any cross-complaint against any person
or entity, (y) such Claim shall not be settled or compromised by the Indemnified
Party without the prior written consent of the Indemnifying Party; provided,
however, that in the event any Indemnified Party settles or compromises or
consents to the entry of any judgment with respect to any Claim without the
prior written consent of the Indemnifying Party, such Indemnified Party shall be
deemed to have waived all rights against the Indemnifying Party for
indemnification under this Article VIII and (z) the Indemnifying Party shall
not, except with the consent of the Indemnified Party, enter into any settlement
that does not include as an unconditional term thereof the giving by the Person
asserting such Claim to all Indemnified Parties of (A) unconditional release
from all liability with respect to such Claim or (B) consent to entry of any
judgment. If the Indemnifying Party does not notify the Indemnified Party of its

 

22



--------------------------------------------------------------------------------

election to undertake the defense of such Claim within forty-five (45) days
after receipt of the Claim Notice relating to such Claim, the Indemnified Party
shall have the right to contest, settle, compromise or consent to the entry of
any judgment with respect to such Claim, and, in doing so, shall not thereby
waive any right to recourse therefor pursuant to this Agreement; provided,
however, that at any time thereafter the Indemnifying Party may assume the
defense of such Claim.

(c) From and after the delivery of a Claim Notice under this Agreement, at the
reasonable request of the Indemnifying Party, the Indemnified Party shall grant
the Indemnifying Party and its representatives all reasonable access to the
books, records and properties of such Indemnified Party to the extent reasonably
related to the matters to which the Claim Notice relates. All such access shall
be granted during normal business hours and shall be granted under conditions
that will not unreasonably interfere with the businesses and operations of such
Indemnified Party. The Indemnifying Party shall not, and shall cause its
representatives not to, use (except in connection with such Claim Notice or such
Claim) or disclose to any third person or entity other than the Indemnifying
Party’s representatives (except as may be required by Law) any information
obtained pursuant to this Section 8.3(c), which is designated as confidential by
the Indemnified Party, unless otherwise required by law or the listing standards
of the New York Stock Exchange.

ARTICLE IX

FORCE MAJEURE

Section 9.1 Force Majeure. To the extent any Party is prevented by Force Majeure
from performing its obligations, in whole or in part, under this Agreement, and
if such Party (“Affected Party”) gives notice and details of the Force Majeure
to the other Parties as soon as reasonably practicable, then the Affected Party
shall be excused from the performance with respect to any such obligations
(other than the obligation to make payments). Each notice of Force Majeure sent
by an Affected Party to the other Parties shall specify the event or
circumstance of Force Majeure, the extent to which the Affected Party is unable
to perform its obligations under this Agreement, and the steps being taken by
the Affected Party to mitigate and to overcome the effects of such event or
circumstances. The non-Affected Parties shall not be required to perform their
obligations to the Affected Party corresponding to the obligations of the
Affected Party excused by Force Majeure (including, for the avoidance of doubt,
the payment of fees for any affected Services). A Party prevented from
performing its obligations due to Force Majeure shall use commercially
reasonable efforts to mitigate and to overcome the effects of such event or
circumstances and shall resume performance of its obligations as soon as
practicable. In their efforts to mitigate and overcome the effects of the Force
Majeure, and in their efforts to resume performance, the Chesapeake Entities
shall treat the Company Group the same as any other internal or external service
recipient of the affected Services, if any.

ARTICLE X

CONFIDENTIAL INFORMATION

Section 10.1 Obligations. Each Party shall use reasonable efforts to retain the
other Parties’ Confidential Information in confidence and not disclose the same
to any third party nor use the same, except as authorized by the disclosing
Party in writing or as expressly permitted in

 

23



--------------------------------------------------------------------------------

this Article X. Each Party further agrees to take the same care with the other
Party’s Confidential Information as it does with its own, but in no event less
than a reasonable degree of care. Excepted from these obligations of confidence
and non-use is that information which:

(a) is available, or becomes available, to the general public without fault of
the receiving Party;

(b) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
the Company Group that was in the possession of the Chesapeake Entities or any
of their Affiliates as a result of their ownership or operation of the
Partnership Assets prior to the Effective Date);

(c) is obtained by the receiving Party without an obligation of confidence from
a third party who is rightfully in possession of such information and, to the
receiving Party’s knowledge, is under no obligation of confidentiality to the
disclosing Party; or

(d) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

For the purpose of this Section 10.1, a specific item of Confidential
Information shall not be deemed to be within the foregoing exceptions merely
because it is embraced by, or underlies, more general information in the public
domain or in the possession of the receiving Party.

Section 10.2 Required Disclosure. Notwithstanding Section 10.1, if the receiving
Party becomes legally compelled to disclose, or is required to disclose by the
listing standards of the New York Stock Exchange, any of the disclosing Party’s
Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information, in
order that, where possible, the disclosing Party may seek a protective order or
such other remedy as the disclosing Party may consider appropriate in the
circumstances. The receiving Party shall disclose only that portion of the
disclosing Party’s Confidential Information that it is required to disclose.

Section 10.3 Return of Information. Upon written request by the disclosing
Party, all of the disclosing Party’s Confidential Information in whatever form
shall be returned to the disclosing Party upon termination of this Agreement,
without the receiving Party retaining copies thereof except that one copy of all
such Confidential Information may be retained by a Party’s legal department
solely to the extent that such Party is required to keep a copy of such
Confidential Information pursuant to applicable Law.

Section 10.4 Receiving Party Personnel. The receiving Party will limit access to
the Confidential Information of the disclosing Party to those of its employees
and contractors that have a need to know such information in order for the
receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information

 

24



--------------------------------------------------------------------------------

of a disclosing Party pursuant to the terms hereof shall be required to sign a
written agreement pursuant to which such Receiving Party Personnel agree to be
bound by the provisions of this Agreement, which written agreement will
expressly state that it is enforceable against such Receiving Party Personnel by
the disclosing Party.

Section 10.5 Survival. The obligation of confidentiality under this Article X
shall survive the termination of this Agreement for a period of two (2) years.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Accuracy of Recitals. The paragraphs contained in the recitals to
this Agreement are incorporated in this Agreement by this reference, and the
Parties to this Agreement acknowledge the accuracy thereof.

Section 11.2 Applicable Law; Forum, Venue and Jurisdiction.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

(b) Each of the Parties:

(i) irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement (including any claims, suits or
actions to interpret, apply or enforce the provisions of this Agreement or the
duties, obligations or liabilities among Parties, or the rights or powers of, or
restrictions on, the Parties) shall be exclusively brought in the Court of
Chancery of the State of Delaware, in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims;

(ii) irrevocably submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware in connection with any such claim, suit, action or
proceeding;

(iii) agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;

(iv) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and

(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.

 

25



--------------------------------------------------------------------------------

(c) Any Party may apply for urgent injunctive or equitable relief, including
temporary injunctions and provisional measures, from a court of relevant
jurisdiction.

Section 11.3 Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH PARTY FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
TRANSACTION CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 11.4 Notices. Any notice, demand or communication required or permitted
under this Agreement shall be in writing and delivered personally, by reputable
courier or by telecopier, and shall be deemed to have been duly given as of the
date and time reflected on the delivery receipt, if delivered personally or sent
by reputable courier service, or on the automatic telecopier receipt, if sent by
telecopier, addressed as follows:

Chesapeake Midstream Management, L.L.C.

6100 North Western Avenue

Oklahoma City, Oklahoma

Attn: J. Mike Stice

Fax: (405) 849-6134

and

Attn: Nick Dell’Osso

Fax: (405) 849-6125

 

26



--------------------------------------------------------------------------------

Chesapeake Operating, Inc.

6100 North Western Avenue

Oklahoma City, Oklahoma

Attn: J. Mike Stice

Fax: (405) 849-6134

and

Attn: Nick Dell’Osso

Fax: (405) 849-6125

and if to the Company, the Partnership and/or MLP Operating, to:

Chesapeake Midstream GP, L.L.C.

777 NW Grand Boulevard

Oklahoma City, Oklahoma

Attn: J. Mike Stice

Fax: (405) 849-6134

and

Attn: Nick Dell’Osso

Fax: (405) 849-6125

with a copy to:

Global Infrastructure Partners

12 East 49th Street

38th Floor

New York, New York 10017

Attn: Salim Samaha

Fax: (646) 282-1599

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York City, NY 10022

Attn: Edward Sonnenschein

Fax: (212) 751-4864

with copy to:

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, NY 10103-0040

Attn: Alan P. Baden

Fax: (917) 849-5337

A Party may change its address for the purposes of notices hereunder by giving
notice to the other Parties specifying such changed address in the manner
specified in this Section 11.3.

 

27



--------------------------------------------------------------------------------

Section 11.5 Further Assurances. The Parties agree to execute such additional
instruments, agreements and documents, and to take such other actions, as may be
necessary to effect the purposes of this Agreement.

Section 11.6 Agreement. This Agreement, together with the other Transaction
Documents, constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersede all prior contracts or agreements with
respect to the subject matter hereof and the matters addressed or governed
hereby or in the other Transaction Documents, whether oral or written. Without
limiting the foregoing, each of the Parties acknowledges and agrees that
(i) this Agreement is being executed and delivered in connection with each of
the other Transaction Documents and the transactions contemplated hereby and
thereby, (ii) the performance of this Agreement and the other Transaction
Documents and expected benefits herefrom and therefrom are a material inducement
to the willingness of the Parties to enter into and perform this Agreement and
the other Transaction Documents and the transactions described herein and
therein, (iii) the Parties would not have been willing to enter into this
Agreement in the absence of the entrance into, performance of, and the economic
interdependence of, the Transaction Documents, (iv) the execution and delivery
of this Agreement and the other Transaction Documents and the rights and
obligations of the parties hereto and thereto are interrelated and part of an
integrated transaction being effected pursuant to the terms of this Agreement
and the other Transaction Documents, (v) irrespective of the form such documents
have taken, or otherwise, the transactions contemplated by this Agreement and
the other Transaction Documents are necessary elements of one and the same
overall and integrated transaction, (vi) the transactions contemplated by this
Agreement and by the other Transaction Documents are economically interdependent
and (vii) such Party will cause any of its successors or permitted assigns to
expressly acknowledge and agree to this Section 11.6 prior to any assignment or
transfer of this Agreement, by operation of law or otherwise.

Section 11.7 Effect of Waiver or Consent. No waiver or consent under this
Agreement shall be effective unless in writing. No waiver or consent by any
Party to or of any breach or default by any Person in the performance by such
Person of its obligations hereunder shall be deemed or construed to be a consent
or waiver to or of any other breach or default in the performance by such Person
of the same or any other obligations of such Person hereunder. Failure on the
part of a Party to complain of any act of any Person or to declare any other
Party in default, irrespective of how long such failure continues, shall not
constitute a waiver by such Party of its rights hereunder until the applicable
statute of limitations period has run

Section 11.8 No Presumption. The Parties agree that this Agreement was
negotiated fairly between them on a reasonable basis at arms’ length, that each
Party is a commercially distinct entity entering into this Agreement in order to
provide for efficiency and consideration for the benefit of each Party, and that
the final terms of this Agreement are the product of the Parties’ negotiations.

Section 11.9 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face an “Amendment” or an “Addendum” to this Agreement.

 

28



--------------------------------------------------------------------------------

Section 11.10 Assignment; Third-Party Beneficiaries. No Party shall have the
right to assign its rights or obligations under this Agreement without the prior
written consent of the other Parties. Each of the Parties hereto specifically
intends that each entity comprising the Chesapeake Entities and the Company
Group, as applicable, whether or not a Party to this Agreement, shall be
entitled to assert rights and remedies hereunder as third-party beneficiaries
hereto with respect to those provisions of this Agreement affording a right,
benefit or privilege to any such entity. Except as set forth in this
Section 11.10, the provisions of this Agreement are enforceable solely by the
Parties, and no limited partner, member, or assignee of a Chesapeake Entity or a
member of the Company Group or other Person shall have the right, separate and
apart from the Chesapeake Entities and the members of the Company Group, to
enforce any provision of this Agreement or to compel any Party to comply with
the terms of this Agreement.

Section 11.11 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

Section 11.12 Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by Law.

Section 11.13 Titles and Headings. Section titles and headings in this Agreement
are inserted for convenience of reference only and are not intended to be a part
of, or to affect the meaning or interpretation of, this Agreement.

Section 11.14 Binding Effect. This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties and their respective successors, permitted
assigns and legal representatives.

Section 11.15 Time of the Essence. Time is of the essence in the performance of
this Agreement.

Section 11.16 Delay or Partial Exercise Not Waiver. No failure or delay on the
part of any Party to exercise any right or remedy under this Agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right or remedy under this Agreement preclude any other or further exercise
thereof or the exercise of any other right or remedy granted hereby or any
related document. The waiver by any Party of a breach of any provisions of this
Agreement shall not constitute a waiver of a similar breach in the future or of
any other breach or nullify the effectiveness of such provision.

Section 11.17 Withholding or Granting of Consent. Unless otherwise provided in
this Agreement, each Party may, with respect to any consent or approval that it
is entitled to grant pursuant to this Agreement, grant or withhold such consent
or approval in its sole and uncontrolled discretion, with or without cause, and
subject to such conditions as it shall deem appropriate.

Section 11.18 Laws and Regulations. Notwithstanding any provision of this
Agreement to the contrary, no Party shall be required to take any act, or fail
to take any act, under this Agreement if the effect thereof would be to cause
such Party to be in violation of any applicable Law.

 

29



--------------------------------------------------------------------------------

Section 11.19 No Recourse Against Officers or Directors. For the avoidance of
doubt, the provisions of this Agreement shall not give rise to any right of
recourse against any officer or director of any Chesapeake Entity or any member
of the Company Group.

Section 11.20 Signatories Duly Authorized. Each of the signatories to this
Agreement represents that they are duly authorized to execute this Agreement on
behalf of the Party for which they are signing, and that such signature is
sufficient to bind the Party purportedly represented.

[Signatures of the Parties follow on the next page.]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on August 3, 2010,
to be effective as of the Effective Date.

 

CHESAPEAKE MIDSTREAM MANAGEMENT, L.L.C.

By:

 

/s/ Jennifer M. Grigsby

Name:

 

Jennifer M. Grigsby

Title:

 

Senior Vice President, Treasurer and

 

Corporate Secretary

CHESAPEAKE OPERATING, INC.

By:

 

/s/ Jennifer M. Grigsby

Name:

 

Jennifer M. Grigsby

Title:

 

Senior Vice President, Treasurer and

 

Corporate Secretary

CHESAPEAKE MIDSTREAM GP, L.L.C.

By:

 

/s/ J. Mike Stice

Name:

 

J. Mike Stice

Title:

 

Chief Executive Officer

CHESAPEAKE MIDSTREAM PARTNERS, L.P.

By:

 

Chesapeake Midstream GP, L.L.C., its general partner

By:

 

/s/ J. Mike Stice

Name:

 

J. Mike Stice

Title:

 

Chief Executive Officer

CHESAPEAKE MLP OPERATING, L.L.C.

By:

 

/s/ J. Mike Stice

Name:

 

J. Mike Stice

Title:

 

Chief Executive Officer

[Signature Page to Amended and Restated Services Agreement]



--------------------------------------------------------------------------------

Exhibit A-1

G&A Services

G&A Services shall include the services below as provided by the G&A Services
Employees to the Company Group. An invoice relating to the historical services
provided by Chesapeake Energy Corporation is attached hereto as Exhibit A-2,
which has been previously reviewed by the Company.

 

1.

Oklahoma City Facilities

 

  a.

Provide office space, parking, office furniture, IT hardware, copy machines (to
the extent permitted under applicable contracts), insurance, telephones,
long-distance, pagers, 800 service, cellular telephones, video conferencing,
wireless devices, and other office services

 

  b.

Perform ground upkeep services, including landscaping

 

  c.

Operate and maintain health club facility and campus restaurant, including
maintenance

 

  d.

Costs for all building-related utilities, including electric, gas, water and
other necessary utilities required to operate the Company Group

 

  e.

Costs for all office supplies, including postage, shipping and printing costs

 

  f.

Cleaning of offices and kitchen areas and waste management in accordance with
the normal schedule maintained by Chesapeake Energy Corporation and its
Affiliates

 

  g.

Building/Grounds Depreciation, including depreciation expenses for OKC buildings

 

  h.

Equipment/Furniture/Fixtures Depreciation- includes depreciation expense for
communication equipment, furniture/fixtures, office equipment, and other
(trailers, backhoes, display booths, restroom fixtures, janitorial equipment,
shale tech equipment, well equipment)

 

  i.

Cost for all kitchen supplies including staple items such as coffees, coffee
additives, and dishes

 

2.

Human Resources

 

  a.

Process payroll, maintain payroll records, pay taxes and complete annual and
quarterly tax reports

 

  b.

Provide employees all current benefit plan coverage

 

  c.

Provide Human Resources support and support Accounting in related activities

 

  d.

Perform and oversee recruiting, employee benefits administration, and general
employee relations functions, including training, compliance, seminars, and
addressing issues as they arise

 

  e.

Maintain current internal controls, including support for compliance with
standards governing internal control over financial reporting

 

  f.

Employee communications and corporate events

[Exhibit A-1]



--------------------------------------------------------------------------------

  g.

Administering and overseeing all employee benefits and compensation plans,
programs and policies (whether insured through a third party, self-insured or
not insured)

 

  h.

Provide employees with sporting event tickets furnished in a manner consistent
with Chesapeake Management’s practice of furnishing such tickets to its
employees

 

3.

Information Technology

 

  a.

Provide and maintain existing financial, gas control, SCADA and gas measurement,
billing, customer, asset management, and other related operations systems

 

  b.

Provide support for and maintain existing telecommunications equipment,
including office telephones, long-distance, pagers, 800 service, cellular
telephones, video conferencing, and any other wireless devices

 

  c.

Provide and maintain all hardware, software (custom and off-the-shelf),
interfaces, network, databases, and desktop systems in accordance with
Chesapeake Energy Corporation standards

 

  d.

Provide disaster recovery services for systems currently maintained, including
periodic backups in accordance with Chesapeake Energy Corporation standards

 

  e.

Provide and maintain data centers including field locations equipment rooms,
including all hardware, systems, applications, existing and new website, site
administration and IT support for systems currently maintained

 

  f.

Provide access to the Internet, shared drives, and e-mail services

 

  g.

Oversee network operations and security

 

  h.

Provide technological and systems support for Client Field Services

 

  i

Provide and maintain support for HR technology and software services

 

  j.

Manage and run customer support / help desk and application support

 

  k.

Review and monitor all work related to developing a transition plan for
stand-alone IT function

 

  l.

Maintain applicable hardware and software licensing and associated costs

 

  m.

Maintain current internal controls, including support for compliance with
standards governing internal control over financial reporting

 

  n.

Upgrades software platforms and applications as required in the ordinary course
of business

 

  o.

Information technology costs relating to providing, maintaining or otherwise
supporting software or hardware acquired or implemented by the Company Group
after the Effective Date that are inconsistent with existing software or
hardware of Chesapeake Energy Corporation or its Subsidiaries shall be excluded
from the G&A Services Time and Materials Fee and directly billed to the Company
Group.

 

[Exhibit A-1]



--------------------------------------------------------------------------------

4.

Treasury / Risk Management

 

  a.

Execute all cash transactions as approved by the Company and support Accounting
in related activities

 

  b.

Maintain all stock programs and support HR & Accounting in the administration of
those programs benefiting employees

 

  c.

Provide risk management for all corporate activities including AR and contractor
management programs

 

  d.

Manage credit facilities, if any, and oversee cash management and other
corporate finance related functions, as applicable

 

  e.

Report to members of Chesapeake Midstream Ventures, L.L.C. and the board of
directors of the Company, as necessary or required inclusive of daily cash
forecasting

 

  f.

Maintain current internal controls, including support for compliance with
standards governing internal control over financial reporting

 

  g.

Oversee and provide general insurance administration services as specified in
Section 2.4

 

  h.

Procure and maintain Company Group Insurance Policies and related risk
management programs for all corporate activities including processing and
oversight of related claims, if any. For the avoidance of any doubt, the
allocated costs of insurance premiums shall be attributed to the Company
pursuant to Section 2.3.

 

  i.

Administer a master service agreement program on behalf of the Company Group.
For these purposes, COI deems Company an affiliate. For the avoidance of any
doubt, services provided to the Company pursuant to any such master service
agreement, other than Third Party Expenses, shall be expenses in accordance with
Section 2.1.

 

  j.

Manage workers compensation program

 

5.

Legal

 

  a.

General Counsel and all legal support for the Company Group, including
rights-of-way and noise regulations

 

  b.

Excludes outside counsel services, which are directly billed to the business
unit employing those services.

 

  c.

Litigation support

 

6.

Executive Management

 

  a.

Executive management support of the CEO, COO, and CFO of Chesapeake Energy
Corporation

 

  b.

Maintain current internal controls, including support for compliance with
standards governing internal control over financial reporting

 

7.

Security

 

  a.

Corporate security for personnel and property.

 

[Exhibit A-1]



--------------------------------------------------------------------------------

8.

Environmental / Regulatory

 

  a.

Provide environmental, health, and safety services under company programs of
Chesapeake Energy Corporation and its Affiliates

 

  b.

Provide regulatory guidance and education training

 

  c.

Oversee permitting, regulatory compliance, consultation and compliance audits

 

9.

Production Control / Scada / Gas Measurement

 

  a.

Production control, including recording and allocating daily and monthly
production volumes on gathering systems

 

  b.

SCADA services, including providing electronic recording of volumes and support
of automation control for gathering systems

 

  c.

Gas measurement, including providing data validation and audit trail
documentation on marketed gas and custody transfer of volumes that the Company
Group gathers

 

  d.

Imbalances management

 

  e.

Validation of gas quality

 

  f.

Training for field technicians

 

  g.

Filing of regulatory reports

 

10.

Internal Audit

 

  a.

Audits for compliance purposes

 

  b.

Manage enterprise risk assessments

 

  c.

Perform and oversee audits, Sarbanes-Oxley oversight and compliance, and hotline
investigations

 

  d.

Costs for internal and third-party contract services

 

11.

Accounting

 

  a.

Maintain accounting systems and provide support to users

 

  b.

Provide financial statement support, including accounting close activities,
general ledger activities, and financial reporting

 

  c.

Maintain current internal controls, including support for compliance with
standards governing internal control over financial reporting

 

  d.

AP & AR support, including invoice generation

 

  e.

Provide tax support, including:

 

  i.

Prepare all federal, state and local tax returns and reports

 

  ii.

Provide property tax consulting services and process property tax payments

 

  iii.

Provide sales tax support including managing audits and preparing returns.

 

  iv.

Prepare and file 1099’s

 

  v.

Ad valorem tax support

 

[Exhibit A-1]



--------------------------------------------------------------------------------

  f.

Provide treasury services, including:

 

  i.

Processing payments by check, ACH and wire

 

  ii.

Maintain bank accounts and lockbox facilities

 

  g.

Provide credit risk management services

 

  h.

Provide CAPEX & Budgeting support

 

  i.

Provide support for the managerial accounting & invoice approval processes
maintained by the Company Group

 

  j.

Report to members of Chesapeake Midstream Ventures, L.L.C. and the board of
directors of the Company, as necessary or required

 

12.

CEMI Volume Control & Contract Management support

 

  a.

Contract and negotiation support of interconnects downstream of Company Group’s
gathering systems

 

  b.

Contract administration services for managing gathering, gas lift, and other
agreements necessary for the day-to-day volume management of Company Group’s
gathering systems, including managing third party contracts

 

  c.

CEMI efforts to support ROW permits

 

[Exhibit A-1]



--------------------------------------------------------------------------------

Exhibit A-2

[See attached invoice]

 

[Exhibit A-2]



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

CORPORATE OVERHEAD ALLOCATION

CHESAPEAKE MIDSTREAM PARTNERS, LP

APRIL – JUNE 2009

Monthly salaries based on 4/1/2009 salaries per Human Resources. Other monthly
expenses based on general ledger activity for the 1st quarter of 2009.

 

COI Support of CMP

   Q2 2009
Monthly

Facility

  

Building/Grounds Deprec

   $ 1,083,381

Building, Office, Facilities

     2,623,405

Property Insurance

     33,064

Restaurant/Facilities Deprec

     37,398

Equipment/Furniture/Fixtures Deprec

     573,617

Salaries/Bonus/Burden (Admin. Facilities, Food Serv., Fitness, Graphics)

     1,987,460       

Total Facility Expense

   $ 6,338,324

Total OKC Employees

     2,826

Expense/Employee

     2,243

Net Employees Utilizing COI Office Space

     97

Facility Expense

   $ 217,557

Human Resources

  

Salaries

   $ 582,417

Bonus (20.9%)

     121,725

Benefit Burden (88.9%)

     517,768

Facility Usage (95 Employees)

     213,072

Departmental Expenses

     58,864       

Total Human Resources Expense

   $ 1,493,846

Total CHK Employees

     7,710

Expense/Employee

     194

Net Employees Utilizing HR Services

     352

HR Expense

   $ 68,202

Information Technology

  

Salaries

   $ 2,923,496

Bonus (20.9%)

     611,011

Benefit Burden (88.9%)

     2,598,990

Facility Usage (412 Employees)

     924,059

Equipment/Software Depreciation

     3,236,089

Contract Labor/Consulting Expenses

     1,495,280

Departmental Expenses

     1,781,410       

Total Information Technology Expense

   $ 13,570,336

Total CHK PC’s (Employees and Contractors)

     8,676

Expense/PC

     1,564

Total CMP PC’s (Employees and Contractors)

     623

IT Expense

   $ 974,449

 

1 of 4



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

CORPORATE OVERHEAD ALLOCATION

CHESAPEAKE MIDSTREAM PARTNERS, LP

APRIL – JUNE 2009

 

Treasury/Risk Management

  

Salaries (Evaluated 26 Employees, 1.13 Net Employees)

   $ 7,498   

Bonus (20.9%)

     1,567   

Benefit Burden (88.9%)

     6,666   

Facility Usage (1.13 Net Employees)

     2,537   

HR Net Expense (1.13 Net Employees)

     219   

IT Net Expense (1.13 Net PC’s)

     1,767            

Treasury/Risk Mgt Expense (1.13 Net Employees)

   $ 20,254   

Legal

  

Salaries

   $ 408,708   

Bonus (20.9%)

     85,420   

Benefit Burden (88.9%)

     363,342   

Facility Usage (47 Employees)

     105,414   

HR Expense (47 Employees)

     9,106   

IT Expense (47 PC’s)

     73,514            

Total Legal Expense

   $ 1,045,505   

Time Allocation (Provided by Henry Hood)

     7.5 % 

Legal Expense

   $ 78,413   

Executive Management

  

Salaries (AKM, MCR, SCD)

   $ 7,765   

Bonus (20.9%)

     1,623   

Benefit Burden (88.9%)

     6,903   

Facility Usage (0.105 Net Employees)

     236   

HR Net Expense (0.105 Net Employees)

     20   

IT Net Expense (0.105 Net PC’s)

     164            

Total Executives Management Expense

   $ 16,710   

Executive Management Expense (0.105 Net Employees)

   $ 16,710   

Security

  

Salaries

   $ 114,269   

Bonus (20.9%)

     23,882   

Benefit Burden (88.9%)

     101,585   

Facility Usage (20 Employees)

     44,857   

HR Expense (20 Employees)

     3,875   

IT Expense (20 PC’s)

     31,282            

Total Security Expense

   $ 319,752   

Time Allocation (Provided by Tony Blasier)

     5.0 % 

Security Expense

   $ 15,988   

Environmental/Regulatory

  

Salaries (Evaluated 19 Employees, 2.85 Net Employees)

   $ 26,413   

Bonus (20.9%)

     5,520   

Benefit Burden (88.9%)

     23,481   

Facility Usage (2.85 Net Employees)

     6,392   

HR Net Expense (2.85 Net Employees)

     552   

IT Net Expense (2.85 Net PC’s)

     4,458            

Environmental/Regulatory Expense (2.85 Net Employees)

   $ 66,816   

 

2 of 4



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

CORPORATE OVERHEAD ALLOCATION

CHESAPEAKE MIDSTREAM PARTNERS, LP

APRIL – JUNE 2009

 

Production Control/Scada/Gas Measurement

  

Salaries (Evaluated 70 Employees, 12.44 Net Employees)

   $ 73,348   

Bonus (20.9%)

     15,330   

Benefit Burden (88.9%)

     65,207   

Facility Usage (12.44 Net Employees)

     27,899   

HR Net Expense (12.44 Net Employees)

     2,410   

IT Net Expense (12.44 Net PC’s)

     19,458            

Production Control/Scada/Gas Measurement Expense (12.44 Net Employees)

   $ 203,652   

Internal Audit

  

Salaries

   $ 25,833   

Bonus (20.9%)

     5,339   

Benefit Burden (88.9%)

     22,966   

Facility Usage (4 Employees)

     8,971   

HR Expense (4 Employees)

     775   

IT Expense (4 PC’s)

     6,256   

Departmental Expenses

     3,541            

Total Internal Audit

     73,742   

Time Allocation

     0.03 % 

Internal Audit Expense

   $ 22   

Accounting

  

Direct (DLC, MLH, MJK, Midstream Accounting, and Midstream A/P)

   $ 59,920   

Bonus (20.9%)

     12,523   

Benefit Burden (88.9%)

     53,269   

Facility Usage (13.47 Net Employees)

     30,211   

HR Net Expense (13.47 Net Employees)

     2,610   

IT Net Expense (13.47 Net PC’s)

     21,069            

Direct Accounting Expense

   $ 179,603   

Indirect (Tax, FAR, Other)

   $ 12,910   

Bonus (20.9%)

     2,698   

Benefit Burden (88.9%)

     11,477   

Facility Usage (3.02 Net Employees)

     6,773   

HR Net Expense (3.02 Net Employees)

     585   

IT Net Expense (3.02 Net PC’s)

     4,724            

Indirect Accounting Expense

   $ 39,167   

Accounting Expense

   $ 218,770   

Total COI to CMP Support Expense

   $ 1,880,834            

Less CMP to COI Support Expense (see below)

   $ (8,053 )          

CMP Net of COI Support Expense

   $ 1,872,781            

CEMI to CMP-Gathering Support Expense (see CEMI Overhead Allocation)

   $ 90,088            

CEMI to CMP-Treating Support Expense (see CEMI Overhead Allocation)

   $ —              

MidCon to CMP – Gathering Support Expense (see MidCon Overhead Allocation)

   $ 16,678            

Total CMP Support Expense Including COI, CEMI, and MidCon

   $ 1,979,547            

 

3 of 4



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

CORPORATE OVERHEAD ALLOCATION

CHESAPEAKE MIDSTREAM PARTNERS, LP

APRIL – JUNE 2009

 

Monthly Gathering Mcf

     60,078,034 1          

CMP Net COI Support Expense Per Mcf

   $ 0.0312            

CMP Total Net Support Expense Per Mcf

   $ 0.0329               

CMP Support of COI

   Q2 2009
Monthly  

Facility Usage (1.7 Net Employees)

   $ 3,813   

HR Net Expense (1.7 Net Employees)

     329   

IT Net Expense (2.5 Net PC’s)

     3,910            

Total CMP Expense

   $ 8,053            

 

1

Represents average monthly gathering volumes per the 1/09 – 3/09 financial
statements.

 

4 of 4



--------------------------------------------------------------------------------

Exhibit B

G&A Services Time and Materials Fees

The G&A Services Time and Materials Fees shall be based on the volumes (measured
in Mcf) of natural gas gathered, transported and/or processed by the Company
Group (without double counting) relative to Chesapeake Management and its
Subsidiaries (for these purposes only, including the Company Group). The G&A
Services Time and Materials Fees charged to the Company for any specified month
shall be equal to the product of (x) the amount (measured in Mcf) of natural gas
gathered, transported and/or processed by the Company Group (without double
counting) as reported for the month multiplied by (y) G&A Services Rate.

“G&A Services Rate” means, for any month in a fiscal quarter, the quotient of
(x) the actual total fully-burdened cost incurred by Chesapeake Energy
Corporation and its Subsidiaries (for these purposes only, including the Company
Group) in connection with providing general and administrative services
(including the G&A Services) to Chesapeake Management and its Subsidiaries (for
these purposes only, including the Company Group) for the prior fiscal quarter
divided by (y) the actual amount (measured in Mcf) of natural gas gathered,
transported and/or processed by the Chesapeake Management and its Subsidiaries
(for these purposes only, including the Company Group) (without double counting)
in such prior fiscal quarter as reported in Chesapeake Energy Corporation’s
financial statements for such prior fiscal quarter. The cost of the individual
services comprising the actual general and administrative services described
above shall be calculated on a service-by-service basis consistent with the
calculations thereof described in the Exhibit A-2 hereof. With respect to
restricted stock of Chesapeake Energy Corporation, the costs and expense
calculated with respect to the vesting of each share restricted stock shall be
equal to the lesser of (i) the per share closing trading price of Chesapeake
Energy Corporation’s common stock on the date of grant or (ii) the per share
closing trading price of Chesapeake Energy Corporation’s common stock on the
date of vesting, in each case, as reported on the New York Stock Exchange
provided that, if the date of grant or date of vesting, as applicable, is not a
trading day, the applicable per share closing trading price shall be the per
share closing trading price on the trading day immediately preceding the
applicable date of grant or date of vesting. The costs and expenses calculated
with respect to the provision of sporting event tickets to G&A Service Employees
shall be equal to the actual cost incurred based on an arms length and
non-discriminatory agreement between the Chesapeake Entities and the Company;
provided that the amount of any costs and expenses reimbursable by the Company
under this Agreement and any other agreement (including, without limitation, the
Employee Secondment Agreement and the Shared Services Agreement, each as defined
in the Partnership Agreement) with respect to the provision of sporting event
tickets shall not exceed $200,000 per annum in the aggregate. Notwithstanding
the first paragraph of this Exhibit B, the costs and expenses of providing
sporting event tickets to the G&A Service Employees shall be reimbursed by the
Company on an annual basis (as opposed to monthly basis).

 

[Exhibit B]



--------------------------------------------------------------------------------

Exhibit C

Additional Services

Additional Services shall include all services provided by (i) the Additional
Services Employees and (ii) independent contractors under the control of
Chesapeake Energy Corporation and its Subsidiaries to the Company Group at the
request of any duly authorized officer or authorized representative of the
Company, which such services shall be consistent in nature with those provided
by Chesapeake Management and its Subsidiaries for Chesapeake Management and its
Subsidiaries (for these purposes only, including the Company Group) during the
one-year period prior to the Effective Date. Additional Services shall generally
include, but not be limited to, engineering, construction, procurement, business
analysis, commercial, cartographic, and other similar services that are not
otherwise G&A Services.

 

[Exhibit C]



--------------------------------------------------------------------------------

Exhibit D

Additional Services Time and Materials Fees

The Additional Services Time and Materials Fees shall be based on the actual
time spent by each Additional Services Employee in performing Additional
Services on a monthly basis. The Additional Services Time and Materials Fees
charged to the Company for any specified month shall be equal to (x) the amount
of time spent by each Additional Services Employee during such month to provide
Additional Services to the Company Group (which shall not be greater than the
amount specified in clause (y) below) divided by (y) the amount of time spent by
such Additional Services Employee during such month to provide services
(including the Additional Services) to the Chesapeake Entities, the Company
Group or their affiliates multiplied by (z) the Total Additional Services
Employee Cost for each Additional Services Employee.

“Total Additional Services Employee Cost” means the actual total cost (inclusive
of all wages, overtime wages (to the extent applicable), allowances for
holidays, paid time off and other paid absences, costs related to employee
insurance and retirement benefits, payroll taxes, overhead, premiums of
unemployment insurance, workers’ compensation and employer’s liability
insurance, bonuses and benefits) to the Chesapeake Entities to employ a G&A
Services Employee on a monthly basis. With respect to restricted stock of
Chesapeake Energy Corporation, the costs and expense calculated with respect to
the vesting of each share restricted stock shall be equal to the lesser of
(i) the per share closing trading price of Chesapeake Energy Corporation’s
common stock on the date of grant or (ii) the per share closing trading price of
Chesapeake Energy Corporation’s common stock on the date of vesting, in each
case, as reported on the New York Stock Exchange provided that, if the date of
grant or date of vesting, as applicable, is not a trading day, the applicable
per share closing trading price shall be the per share closing trading price on
the trading day immediately preceding the applicable date of grant or date of
vesting. The costs and expenses calculated with respect to the provision of
sporting event tickets to Additional Service Employees shall be equal to the
actual cost incurred based on an arms length and non-discriminatory agreement
between the Chesapeake Entities and the Company; provided that the amount of any
costs and expenses reimbursable by the Company under this Agreement and any
other agreement (including, without limitation, the Employee Secondment
Agreement and the Shared Services Agreement, each as defined in the Partnership
Agreement) with respect to the provision of sporting event tickets shall not
exceed $200,000 per annum in the aggregate. Notwithstanding the first paragraph
of this Exhibit D, the costs and expenses of providing sporting event tickets to
the Additional Service Employees shall be reimbursed by the Company on an annual
basis (as opposed to monthly basis).

 

[Exhibit D]



--------------------------------------------------------------------------------

Exhibit E

Insurance

[See attached spreadsheet.]

 

[Exhibit E]



--------------------------------------------------------------------------------

 

Chesapeake Energy Corporation, et al.

Insurance Policy Schedule

Exhibit E to Service Agreement

 

COVERAGE

 

AM BEST

RATING

   TERM   

LIMITS AND DEDUCTIBLES

  RETRO
DATE   FIRST NAMED
INSURED   

STATUS OF JV

  INSURANCE
BROKER

LIABILITY COVERAGES

                  

Excess Liability

     7-1-09/10            $2,000,000   Each occurrence (except Auto)   6/30/1997
  CEC    Named Insured   MRA

Policy Number: AR6460514

        $2,000,000   Aggregate         

Colony Insurance Company

  A (Excellent)       $1,000,000   Auto Liab per occ limit/no aggregate         
       

SELF INSURED RETENTION

                 $1,000,000  

Each occurrence

(Does not include coverage for Employment Practices Liab, Employers Liability or
Riggers/Cargo Liability, Medical Malpractice)

        

Excess Liability

     7-1-09/10    $15,000,000   Each occurrence   6/30/1997   CEC    Named
Insured   MRA

Policy Number: X0630A1A09

        $15,000,000   Products/Completed Operations Aggregate         

AEGIS Insurance Services

  A-(Excellent) XI       $15,000,000   Employment Practices Liability Aggregate
                 $15,000,000   Saltwater Disposal Operation Aggregate           
      $15,000,000   Wild Fire Liability Aggregate                 

UNDERLYING

                   $3,000,000   General Liability each occurrence              
   $1,000,000   Medical Malpractice Liability                  $2,000,000   Auto
Liability each occurrence                  $3,000,000   CCC each occurrence    
             $1,000,000   Employer’s Liability each occ                 
$1,000,000   Employment Practices Liability each claimant                 
$1,000,000   Employment Practices Liability each occ                  $3,000,000
  Each Occ not covered by underlying insurance                  $10,000,000  
Riggers/Cargo Liability                  $50,000,000   Aircraft Liability       
 

Excess Liability

Policy Number: X0630A2A09

AEGIS Insurance Services

  A-(Excellent) XI    7-1-09/10    $10,000,000   Each Occurrence and Aggregate  
6/30/1997   CEC    Named Insured   MRA

Excess Liability

Policy Number: US00011653LI09A

Indian Harbor Insurance Co.

  A (Excellent) XV    7-1-09/10    $10,000,000   Each Occurrence and Aggregate  
6/30/1997   CEC    Named Insured   MRA

Excess Liability

Policy Number: 251201-09GL

Energy Insurance Mutual

  A (Excellent) IX    7-1-09/10   

$65,000,000

  Each Occurrence and Aggregate Excess of $35,000,000   6/30/1997   CEC    Named
Insured   MRA

Excess Liability

Policy Number: US00011654LI09A

Indian Harbor Insurance Co.

  A (Excellent) XV    7-1-09/10   

$25,000,000

  Each Occurrence and Aggregate Excess of $100,000,000   6/30/1997   CEC   
Named Insured   MRA

Excess Liability

Policy Number: 021404558

Lexington Insurance Company

  A (Excellent) XV    7-1-09/10   

$25,000,000

  Each Occurrence and Aggregate Excess of $125,000,000   6/30/1997   CEC   
Named Insured   MRA

 

[Exhibit E]

Page 1 of 4



--------------------------------------------------------------------------------

Chesapeake Energy Corporation, et al.

Insurance Policy Schedule

Exhibit E to Service Agreement

 

COVERAGE

  

AM BEST

RATING

   TERM   

LIMITS AND DEDUCTIBLES

   RETRO
DATE   FIRST NAMED
INSURED   STATUS OF JV   INSURANCE
BROKER

Excess Liability

Policy Number: ML100759/09

Gotham Insurance Company

   A (Excellent) VIII    7-1-09/10    $25,000,000   Each Occurrence and
Aggregate Excess of $150,000,000    6/30/1997   CEC   Named Insured   MRA

Excess Liability

Policy Number: U920042-0706

OCIL

   NR-5 (not followed)    7-1-09/10    $75,000,000   Each Occurrence and
Aggregate Excess of $175,000,000    6/30/1997   CEC   Named Insured   MRA

Excess Liability

Policy Number: 21472634 AIG

Excess Liability Ins. International Ltd

   A (Excellent) XV    7-1-09/10    $100,000,000   Each Occurrence and Aggregate
Excess of $250,000,000    7/1/2007   CEC   Named Insured   MRA

Pollution Liability

      7-1-09/10    $100,000,000   Each Occurrence and Aggregate    12/7/1993  
CEC   Named Insured   MRA

Policy Number: PLC24206803

        

SELF-INSURED RETENTION

        

American International Specialty Lines

   A (Excellent) XV       $1,000,000   Each Occurrence         

Auto Liability

Policy Number: AS1-691-522861-039

Liberty Mutual Insurance Company

      7-1-09/10   

$1,000,000

  Each Accident for Bodily Injury and Property Damage    N/A   CEC   Named
Insured   MRA          $1,000,000   Under/Uninsured Motorists            
A (Excellent) XV       $5,000   Medical Payments                  

DEDUCTIBLES

                  $250,000   Each Accident         

WORKERS COMPENSATION COVERAGES

          

Workers’ Compensation

excluding OK and WV (for CHK App)

Policy Number: WA169D522861069

Liberty Mutual Insurance Company

      7-1-09/10   

$1,000,000

  Employer’s Liability    N/A   CEC   Named as Alt
Employer   MRA         

Statutory Workers’ Compensation

                 

DEDUCTIBLE

              A (Excellent) XV       $250,000   Per Occurrence         

Excess Workers’ Comp – OK & WV

Policy Number: CO630A1A09

AEGIS Insurance Services

      7-1-09/10   

$35,000,000

  Each Accident    N/A   CEC   Named as Alt
Employer   MRA         

SELF-INSURED RETENTION

            A- (Excellent) XI       $500,000   Each Accident         

Excess Workers’ Comp – OK & WV

Policy Number: EW7-69N-522861-079

Liberty Mutual Insurance

      7-1-09/10     

Statutory Limits

Excess of $35,000,000

   N/A   CEC   Named as Alt
Employer   MRA                        A (Excellent) XV                 

 

[Exhibit E]

Page 2 of 4



--------------------------------------------------------------------------------

Chesapeake Energy Corporation, et al.

Insurance Policy Schedule

Exhibit E to Service Agreement

 

COVERAGE

 

AM BEST

RATING

   TERM   

LIMITS AND DEDUCTIBLES

   RETRO
DATE    FIRST NAMED
INSURED   

STATUS OF
JV

   INSURANCE
BROKER

EXECUTIVE COVERAGES

                     

Directors & Officers Liability

     2-4-09/10        $35,000,000   Aggregate including defense costs   

N/A

  

CEC

  

Named Insured

  

MRA

Policy Number: DO630A1A09

       

RETENTIONS

           

AEGIS Insurance Services

  A- (Excellent) XI       $0   Directors and Officers                    
$5,000,000   Corporate Reimbursement                    

$1,000,000

  Corporate Reimbursement – Midstream JV            

Excess Directors & Officers Liability

Policy Number: 291078-09DO

Energy Insurance Mutual

  A (Excellent) IX    2-4-09/10    $25,000,000   Aggregate Excess of $35,000,000
   12/26/1991    CEC    Named Insured    MRA

Excess Directors & Officers Liability

Policy Number: 14-MGU-09-A18366

U.S. Specialty Insurance Company

  A+ (Superior) XIV    2-4-09/10   

$15,000,000

  Aggregate Excess of $60,000,000    12/26/1991    CEC    Named Insured    MRA

Excess Directors & Officers Liability

Policy Number: 6802-2072

Federal Insurance Company

  A++ (Superior) XV    2-4-09/10    $10,000,000   Aggregate Excess of
$75,000,000    12/26/1991    CEC    Named Insured    MRA

Excess Directors & Officers Liability

Policy Number: NHS631896

RSUI Indemnity Company

  A (Excellent) XI    2-4-09/10    $15,000,000  

Aggregate

Excess of $85,000,000

   12/26/1991    CEC    Named Insured    MRA

Excess Directors & Officers Liability

Policy Number: NY09DOL567197NV

Navigators Ins. Co.

  A (Excellent) X    2-4-09/10    $10,000,000   Excess of $100,000,000   
12/26/1991    CEC    Named Insured    MRA

Blanket Crime

  A+ (Superior) XV    2-27-09/10    $10,000,000   Single Loss Limit    N/A
   CEC    Named Insured    MRA

Policy Number: CR01200003

       

DEDUCTIBLE

           

St. Paul Fire & Marine Insurance Co.

        $1,000,000  

Each Loss

           

Excess Crime

Policy Number: SAA 533-92-67

Great American Insurance Group

  A (Excellent) XIII       $10,000,000   Excess of $10,000,000    N/A    CEC   
Named Insured    MRA

Fiduciary Liability

     2-27-09/10    $10,000,000   Aggregate including defense    N/A    CEC   
Named Insured    MRA

Policy Number: EC00300510

       

DEDUCTIBLE

           

St. Paul Mercury Insurance Company

  A+ (Superior) XV      

Nil

$2,500,000

 

Non-Indemnifiable Loss

Indemnifiable Loss

           

Excess Fiduciary Liability

Policy Number: FO630A1A09

AEGIS Insurance Services

  A- (Excellent) XI    2-27-09/10    $10,000,000   Aggregate including defense
Excess of $10,000,000    N/A    CEC    Named Insured    MRA

 

[Exhibit E]

Page 3 of 4



--------------------------------------------------------------------------------

Chesapeake Energy Corporation, et al.

Insurance Policy Schedule

Exhibit E to Service Agreement

 

COVERAGE

  

AM BEST

RATING

   TERM   

LIMITS AND DEDUCTIBLES

  RETRO
DATE   FIRST NAMED
INSURED   STATUS OF
JV   INSURANCE
BROKER

PROPERTY COVERAGES

                   

Energy Property Physical Damage

      4-1-09/10    $30,000,000   

Limit – Midstream Ops

  N/A   CEC   Named Insured   Willis

Policy Number: WRS091436510

         Sub-Limits           

National Union Fire Ins Co of Pittsburgh, PA

  

A (Excellent) XV

      $10,000,000    Earthquake or Volcanic Action (Exc Calif) – Annual Agg    
   

Commonwealth Insurance Company

  

A (Excellent) VIII

      No coverage    California Earthquake        

Liberty Mutual Insurance Company

  

A (Excellent) XV

      $10,000,000   

Flood – Annual Agg

       

ACE American Insurance Company

  

A (Excellent) XV

A+ (Superior) XV

      $2,500,000    Extra Expense – Per occ                  $1,000,000   
Expediting Expense – Per occ                  $1,500,000    Course of
Construction – Per occ                  25% or $1,000,000    Max Debris Removal
– Per occ                  $100,000    Professional Fees – Annual Agg           
      $1,000,000    Hazardous Substances – Per occ                  $1,000,000
   Valuable Papers and Records – Per occ                  $5,000,000    Newly
Acquired Location – 90 day reporting – Per occ                  $1,500,000   
Inland Transit and Single Conveyance – Per occ                  $250,000    Misc
Unnamed Locations exc Flood & Earthquake – Per occ                  $100,000   
Pollutant Cleanup – Onsite – Annual Agg                  $500,000    EDP – Per
occ                  $2,000,000    Service Interr/PD Only – Per occ           
      $1,000,000    Accounts Receivable – Per occ                  $100,000   
Fire Brigade Charges – Per occ                  $500,000    Demolition and
Increase Cost of Const. – Per occ                  DEDUCTIBLES                 
   $100,000    Per occ                  $250,000    Per occ for earthquake shock
                 2% or $250,000    Min. Named Windstorm        

CONTACT DETAILS FOR BROKERS:

 

Meyers Reynolds & Associates

1230 N Robinson

Oklahoma City, OK 73103-4820

Attn: Mark Bush

918-388-6172

  

Willis HRH

One Riverway

Suite 2200

Houston, TX 77056

Attn: Ron Baron

713-625-1038

 

[Exhibit E]

Page 4 of 4



--------------------------------------------------------------------------------

Exhibit F

Allocation Methodology

[See attached.]

 

[Exhibit F]



--------------------------------------------------------------------------------

EXHIBIT F

PREMIUM ALLOCATION

Effective the Closing Date, the total annual insurance premium and management
fee allocated to the Company for the insurance policies specified in Exhibit E
is $1,235,568, as shown in the table below.

Effective the Closing Date, the Company is responsible for the prorated
allocated premium ($701,307), which is the sum of each allocated annual policy
premium pro-rated from the Closing date to the expiration date of the
application policy terms (Refer to the table below).

 

Allocation to JV

   Annual
Premium    Management
Fee    Total
Premium
and Fee    Pro Rata
Factor 9/30/09
to Policy
Expiration     Pro Rata
Premium
9/30/09 to Policy
Expiration

Excess Liability

   $ 147,007    $ 6,274    $ 153,280    75.10 %    $ 115,114

Pollution Liability

   $ 155,951    $ 6,656    $ 162,607    75.10 %    $ 122,118

D&O Liability

   $ 224,803    $ 9,594    $ 234,397    34.80 %    $ 81,570

Fidelity

   $ 4,192    $ 179    $ 4,371    41.10 %    $ 1,796

Fiduciary Liability

   $ 4,109    $ 175    $ 4,285    41.10 %    $ 1,761

Automobile Liability

   $ 107,742    $ 4,598    $ 112,340    75.10 %    $ 84,367

WC – All Other States

   $ 54,210    $ 2,314    $ 56,523    75.10 %    $ 42,449

WC – Okla. & WV

   $ 20,820    $ 889    $ 21,708    75.10 %    $ 16,303

Property

   $ 486,056    $ -0-    $ 486,056    50.10 %    $ 243,514

Total Allocation

   $ 1,204,890    $ 30,678    $ 1,235,568      $ 701,307

The allocated premiums shown above were calculated using the Allocation
Methodology, briefly described in the balance of this Exhibit F.

ALLOCATION METHODOLOGY

All current and future premiums allocated to the Company shall be calculated in
a manner consistent with the same past practices and method of allocating
premiums amongst Chesapeake Energy Corporation and its subsidiaries. The
Allocation Methodology may change from time to time to take into consideration
changes in operations, rating basis, losses and risk factors. In the event the
Allocation Methodology changes in the future, the new Allocation Methodology
will be applied to both the Company and Chesapeake Energy Corporation and its
subsidiaries in the same manner.

Briefly summarized, the annual premiums for the policies specified in Exhibit E
are currently allocated using the following methodology:

Excess Casualty Policies: The allocated excess casualty premiums are calculated
using a four step process.

Step One: The total annual premium is first allocated amongst various
operational classifications (pipeline operations, oil & gas drilling and
production, etc.) based upon historical losses and managements perception
regarding the degree of risk pertaining to each operational classification.



--------------------------------------------------------------------------------

Step Two: Identifiable exposure information applicable to each Chesapeake
entity, including the Company, (wages, losses, number of vehicles, operating and
drilling wells, miles of pipeline, etc.) are entered into the equation and the
percentage applicable to each exposure input is calculated for each entity.

Step Three: The weighted average of each exposure input is calculated per
entity.

Step Four: The final allocated premium per entity is calculated by multiplying
the weighted average of the exposure inputs for each entity times the premiums
allocated to each operational classification, as applicable (See Step One).

Pollution Liability: Premiums are allocated using the same methodology as the
excess casualty policies.

D&O Liability and Fidelity: Allocated premiums for each entity are based on the
relative size of the Assets of each entity compared to the total Assets of all
entities. This percentage is multiplied by the total premium to determine the
allocated premium.

Fiduciary Liability: Premiums are allocated using the same methodology as the
D&O and Fidelity policies, except it is based on the value of the assets
applicable to the employee benefit plan(s).

Automobile Liability: Premiums are allocated based on the number of vehicles
times a predetermined rate for each vehicle.

Worker’s Compensation: The allocated premium for each entity is determined by
calculating the weighted average of the payroll and manual premium for each
entity and then multiplying that weighted average times the total annual policy
premium.

Property: The allocated premiums are calculated by multiplying the property rate
times the replacement cost value of the Assets insured for each entity.



--------------------------------------------------------------------------------

Exhibit G

Pre July 1 Condemnation Bonds

[See attached.]

 

[Exhibit G]



--------------------------------------------------------------------------------

Surety Bond Schedule

Exhibit G to Services Agreement

 

Surety: Safeco Insurance Company of America

6524277    TMGS    Claneco, LTD and Cooktower, LLC c/o Tarrant Co., TX Court at
Law No. 1    Condemnation Bond    TMGS vs. Claneco LTD, and Cooktower LLC; Cause
No. 07-57221-1    $ 321,000.00    11/06/07    Continuous 6524278    TMGS   
Claneco, LTD c/o Tarrant Co., TX Court at Law No. 3    Condemnation Bond    TMGS
vs. Claneco LTD, and Cooktower LLC; Cause No. 07-57205-3    $ 634,400.00   
11/06/07    Continuous 6543784    TMGS    Greater Texas Materials Corp, Joseph
M. Walker, and Walker c/o Tarrant Co., TX Court at Law No. 3    Condemnation
Bond    TMGS vs. Greater Texas Materials Corp, Joseph M. Walker, and Walker;
Cause No. 08-60694-3    $ 26,065.00    03/20/08    Continuous 6560869    TMGS   
Paul and Shirley Johnson c/o Tarrant Co., TX Court at Law No. 2    Condemnation
Bond    TMGS vs. Paul Johnson and Shirley Johnson; Cause No. 08-60840-2    $
69,384.00    04/01/08    Continuous 6543788    TMGS    Duncan Family Trust c/o
Denton Co., TX Probate Court    Condemnation Bond    TMGS vs. Duncan Family
Trust    $ 853,207.00    04/11/08    Continuous 6543800    TMGS    Las Pulgas
Bailando LTD c/o Tarrant Co. Court at Law No. 1    Condemnation Bond    TMGS vs.
Las Pulgas Bailando LTD; Cause No. 08-60695-1    $ 4,468.00    05/23/08   
Continuous 6560871    TMGS    Allied Trust Company Limited c/o Dallas Co., TX
Court at Law No. 5    Condemnation Bond    TMGS vs. Allied Trust Company
Limited; Cause No. CC-08-3427-E    $ 65,156.00    05/30/08    Continuous 6560880
   TMGS    Thyssen Land LTD c/o Tarrant Co., TX Court at Law No. 3   
Condemnation Bond    TMGS vs. Thyssen Land LTD; Cause No. 08-60115-3    $
185,000.00    06/09/08    Continuous 6560882    TMGS    Century Crescent
Partnership c/o Tarrant Co., TX Court at Law No. 1    Condemnation Bond    TMGS
vs. Century Crescent Partnership; Cause No. 08-62948-1    $ 74,360.00   
07/01/08    Continuous 6560883    TMGS    Boyiages Joint Venture LTD c/o Tarrant
Co., TX Court at Law No. 2    Condemnation Bond    TMGS vs. Boyiages Joint
Venture LTD; Cause No. 0-63330-2    $ 10,716.00    07/03/08    Continuous
6560885    TMGS    NVHF II Dallas Community Housing c/o Tarrant Co., TX Court at
Law No. 2    Condemnation Bond    TMGS vs. NVHF II Dallas Community Housing;
Cause No. 08-62766-2    $ 48,217.00    07/08/08    Continuous 6560887    TMGS   
Cheryl Sue Elliston c/o Tarrant Co., TX Court at Law No. 1    Condemnation Bond
   TMGS vs. Cheryl Sue Elliston; Cause No. 08-60839-1    $ 85,413.00    07/14/08
   Continuous 6587827    TMGS    Ikaz, S.A. c/o Dallas Co., TX Court at Law
No. 2    Condemnation Bond    TMGS vs. Ikaz, S.A.    $ 12,071.50    08/11/08   
Continuous 6587835    TMGS    Forward Fort Worth River Project, LTD c/o Tarrant
Co., TX Court at Law No. 3    Condemnation Bond    TMGS vs. Forward Fort Worth
River Project; Cause No. 08-62062-3    $ 117,038.00    08/15/08    Continuous
6587837    TMGS    TK & AS Investments, Inc. c/o Tarrant Co., TX Court at Law
No. 3    Condemnation Bond    TMGS vs. TK & AS Investments, Inc.; Cause No.
08-64357-3    $ 216,606.00    08/20/08    Continuous 6587860    TMGS    TK & AS
Investments, Inc. c/o Tarrant Co., TX Court at Law No. 3    Condemnation Bond   
TMGS vs. TK & AS Investments, Inc.; Cause No. 08-65389-3    $ 114,816.00   
09/15/08    Continuous 6587845    TMGS    Gregory Volz c/o Tarrant Co., TX Court
at Law No. 2    Condemnation Bond    TMGS vs. Gregory Volz; Cause No. 08-65559-2
   $ 5,654.00    09/17/08    Continuous 6587861    TMGS    Bill Strong c/o
Tarrant Co., TX Court at Law No. 2    Condemnation Bond    TMGS vs. Bill Strong;
Cause No. CC-08-5411-B    $ 30,000.00    09/24/08    Continuous



--------------------------------------------------------------------------------

Surety: Safeco Insurance Company of America

 

6587871    TMGS    Bill Strong c/o Tarrant Co., TX Court at Law No. 3   
Condemnation Bond    TMGS vs. Bill Strong; Cause No. CC-08-5412-C    $ 55,947.00
   10/20/08    Continuous 6587872    TMGS    Yuttevong Doeung c/o Tarrant Co.,
TX Court at Law No. 3    Condemnation Bond    TMGS vs. Yuttevong Doeung; Cause
No. 08-65554-3    $ 4,622.00    10/27/08    Continuous 6587873    TMGS    BHMDF
LTD c/o Tarrant Co., TX Court at Law No. 3    Condemnation Bond    TMGS vs.
BHMDF LTD; Cause No. 08-66010-3    $ 45,981.00    10/27/08    Continuous 6587877
   TMGS    Gerad Bowsher c/o Tarrant Co., TX Court at Law No. 3    Condemnation
Bond    TMGS vs. Gerad Bowsher; Cause No. 08-66359-1    $ 16,052.00    11/13/08
   Continuous 6587882    TMGS    Khosrow c/o Dallas Co., TX Court at Law No. 3
   Condemnation Bond    TMGS vs. Khosrow; Cause No. CC-08-06059-C    $
200,000.00    12/04/08    Continuous 6587883    TMGS    Moritz Interests c/o
Tarrant Co., TX Court at Law No. 3    Condemnation Bond    TMGS vs. Moritz
Interests; Cause No. 08-067633-3    $ 320,925.00    12/16/08    Continuous
6587885    TMGS    Howard Skinner c/o Tarrant Co., TX Court at Law No. 1   
Condemnation Bond    TMGS vs. Howard Skinner    $ 52,725.00    12/16/08   
Continuous 6587886    TMGS    Clemon Jones, Bobbie Jones c/o Tarrant Co., TX
Court at Law No. 1    Condemnation Bond    TMGS vs. Clemon Jones, Bobbie Jones;
Cause No. 08-67358-1    $ 6,891.00    12/23/08    Continuous 6587888    TMGS   
CA New Plan Texas Assets LP c/o Tarrant Co., TX Court at Law No. 1   
Condemnation Bond    TMGS vs. CA New Plan Texas Assets LP; Cause No. 08-67673-1
   $ 47,040.00    01/05/09    Continuous 6587892    TMGS    Luis Hernandez &
Wife Shelly c/o Tarrant Co., TX Court at Law No. 2    Condemnation Bond    TMGS
vs. Luis Hernandez & Wife Shelly; Cause No. 08-68574-2    $ 21,083.00   
01/22/09    Continuous 6587893    TMGS    Natitex c/o Dallas Co., TX Court of
Law No. 1    Condemnation Bond    TMGS vs. Natitex; Cause No. CC-08-07150-A    $
463,713.00    01/28/09    Continuous 6587896    TMGS    Seagull Ltd. c/o Tarrant
Co., TX Court at Law No. 2    Condemnation Bond    TMGS vs. Seagull Ltd.; Cause
No. 09-69093-2    $ 123,600.00    02/09/09    Continuous 6587897    TMGS    Todd
C. Stephens and Wife Tracy Stephens c/o Tarrant Co., TX Court at Law No. 1   
Condemnation Bond    TMGS vs. Todd C. Stephens and Wife Tracy Stephens; Cause
No. 09-69089-1    $ 47,005.00    02/17/09    Continuous 6587898    TMGS   
Wesley D. Bannister and Wife Ellen F. O’Daniel c/o Tarrant Co., TX Court at Law
No. 2    Condemnation Bond    TMGS vs. Wesley D. Bannister and Wife Ellen F.
O’Daniel; Cause No. 09-69096-2    $ 12,134.00    02/17/09    Continuous 6587899
   TMGS    Daniel H. Hope II and Wife Denise A. Hope c/o Tarrant Co., TX Court
at Law No. 3    Condemnation Bond    TMGS vs. Daniel H. Hope II and Wife
Denise A. Hope; Cause No. 09-69157-3    $ 31,270.00    02/17/09    Continuous
6587900    TMGS    Billy Wade Moor c/o Tarrant Co., TX Court at Law No. 1   
Condemnation Bond    TMGS vs. Billy Wade Moor; Cause No. 09-69092-1    $
26,154.00    02/17/09    Continuous 6587903    TMGS    Sovereign Bank, National
Association c/o Tarrant Co., TX Court at Law No. 3    Condemnation Bond    TMGS
vs. Sovereign Bank, National Association Co.; Cause No. 09-69418-3    $
22,826.00    03/03/09    Continuous 6587904    TMGS   

Wanda K. Shearian Riveria c/o Tarrant Co., TX Court at Law No. 3

   Condemnation Bond    TMGS vs. Wanda K. Shearian Riveria; Cause No. 09-69604-3
   $ 6,000.00    03/03/09    Continuous 6587905    TMGS   

John Durant and Nona Durant c/o Tarrant Co., TX Court at Law No. 3

   Condemnation Bond    TMGS vs. John Durant and Nona Durant; Cause No.
09-69013-3    $ 38,297.00    03/03/09    Continuous 6587914    TMGS   

Daniel M. Towns c/o Tarrant Co., TX Court at Law No. 1

   Condemnation Bond    TMGS vs. Daniel M. Towns; Cause No. 09-69308-1    $
828.00    03/19/09    Continuous 6587919    TMGS   

Charles Scoma c/o Tarrant Co., TX Court at Law No. 1

   Condemnation Bond    TMGS vs. Charles Scoma; Cause No. 09-70346-1    $
35,885.00    04/08/09    Continuous



--------------------------------------------------------------------------------

Surety: Safeco Insurance Company of America

 

6635253    TMGS    Cary Jack McCarty and Dana McCarty c/o Tarrant Co., TX Court
at Law No. 1    Condemnation Bond    TMGS vs. Cary Jack McCarty and Dana
McCarty; Cause No. 09-72785-1    $ 66,129.00    06/19/09    Continuous

Key:

 

 

Bonds under Chesapeake Energy Corporation’s Indemnity Agreement, others are
under Chesapeake Midstream Partners, L.P. Indemnity Agreement

Continuous

 

Bonds are continuous until released by the Obligee or by the Surety providing
written notice of cancellation to the Obligee

Annual

 

Bonds are extended each year by Continuation Certificate

TMGS

  Texas Midstream Gas Services, L.L.C.

Bluestem

  Bluestem Gas Services, L.L.C.

CONTACT DETAILS FOR BROKERS:

Meyers Reynolds & Associates

1230 N Robinson

Oklahoma City, OK 73103-4820

Attn: Mark Bush

918-388-6172



--------------------------------------------------------------------------------

Exhibit H

Sample Invoice

[See attached spreadsheet.]

 

[Exhibit H]



--------------------------------------------------------------------------------

LOGO [g91146exb58.jpg]

 

To: Chesapeake Midstream Development, L.L.C.

  

Please direct inquiries to:

    

Invoice Date:

 

8/14/2009

  

Shawna Vance

  

Payment Terms:

 

30 days

  

Chesapeake Midstream Operating, L.L.C.

  

Total Due:

 

$107,654.25

  

Email: Shawna.Vance@chk.com

  

Invoice Number:

 

0609-CMV

  

Phone: (405) 935-1439

  

Customer Number:

 

123456

  

Fax: (405) 849-1439

  

 

Employees

   Net Full-Time Shared
Employees    Services Reimbursement
Amount

Administrative Assistants

   2.75    $ 14,648.87

Coordinators - Procurement

   3.85    $ 29,334.09

Field Facilities Engineers

   4.80    $ 63,671.30            

Totals

   11.40    $ 107,654.25            

PLEASE REMIT PAYMENT VIA WIRE TRANSFER TO:

Wells Fargo Bank N.A.

Oklahoma City, Oklahoma

Account Number: 4121703888

Routing Number: 121000248

[Exhibit H]



--------------------------------------------------------------------------------

Annex A

Indemnity Agreement

[See attached]

 

[Annex B]



--------------------------------------------------------------------------------

Execution Copy

INDEMNITY AGREEMENT

This Indemnity Agreement (this “Agreement”) is made and executed this 30th day
of September, 2009 by Chesapeake Midstream Development, L.P. (formerly known as
Chesapeake Midstream Partners, L.P.) (hereafter “CMD”), Chesapeake Energy
Corporation (hereafter “CEC”) and Chesapeake Midstream Partners, L.L.C.
(hereafter, collectively with its subsidiaries, “CMP”).

RECITALS

WHEREAS, CMD and CEC maintain and manage bonding programs for the benefit of
business activities of CMP;

WHEREAS, CMP requires the issuance and maintenance of certain bonds for the
benefit of their business activities; and

WHEREAS, in order to induce CMD and CEC to continue to provide access to the CMD
and CEC bond programs, CMP has determined and agreed to enter into this
Agreement with CMD and CEC;

NOW, THEREFORE, in consideration of CMD’s and CEC’s continued agreement to allow
access to the CMD and CEC bond programs after the date hereof, the parties
hereto agree as follows:

 

1.

Subject to the last sentence of this Section 1, CMP agrees, for themselves and
their successors and assigns to, subject to the limitations set forth in this
Agreement, indemnify and hold harmless CMD and CEC, their affiliates, officers,
directors, employees, partners, members, equity holders and agents
(collectively, the “Chesapeake Indemnitees”) from and against any and all out of
pocket damage, loss, interest, penalty, judgment, settlement, cost and expense
of whatsoever kind or nature (including counsel and attorneys’ fees and
expenses) (collectively, “Losses”) which a Chesapeake Indemnitee may at any time
sustain or incur by reason or in consequence of or related to:

 

  a.

any bond included in Exhibit A covered under the indemnity agreements in Exhibit
B;

 

  b.

any new bonds issued for the benefit of CMP that fall under the indemnity
agreements in Exhibit B and in respect of which CMP has either provided its
written consent or specifically requested in accordance with Section 2.4(f)
(iii) of the Services Agreement, dated as of even date hereof, by and among
Chesapeake Midstream Management, L.L.C., Chesapeake Operating, Inc. and
Chesapeake Midstream Partners, L.L.C. (the “Services Agreement”); and

 

  c.

any other bond for which CMD or CEC provides indemnity under any surety
arrangement for which CMP is named as Principal and in respect of which CMP has
either provided its written consent or specifically requested in accordance with
Section 2.4(f)(iii) of the Services Agreement.



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, in no event shall
CMP be liable or obligated to indemnify any Chesapeake Indemnitee for (i) any
consequential, punitive, special or indirect damages (other than any such
damages recovered by any third party against a Chesapeake Indemnitee in respect
of which such Chesapeake Indemnitee would otherwise be entitled to
indemnification pursuant to the terms hereof), (ii) any Losses that do not arise
both (A) under the bonds or indemnity agreements provided by CMD or CEC for the
benefit of CMP and (B) from claims relating to the conduct of the business or
operation of the properties or assets of CMP, (iii) any Losses arising from or
in relation to any adverse effect on the bonds described in Section 1 or any
obligation or matter covered thereby, to the extent arising out of or relating
to the ownership, operation or conduct of the businesses, assets or properties
of any of CMD, CEC or any of their respective affiliates (other than CMP and its
businesses, assets or properties), (iv) any Losses for which the any Chesapeake
Indemnitee would be obligated to provide indemnification pursuant to that
certain Purchase Agreement, dated as of September 24, 2009 (the “Purchase
Agreement”), by and among Chesapeake Midstream Holdings, L.L.C, Chesapeake
Midstream Development, L.P., Chesapeake Energy Corporation, GIP-A Acquisition
(CHK), LLC, GIP-B Acquisition (CHK), LLC and GIP-C Acquisition (CHK), LLC or
(v) any amount in respect of which full payment has been made Section 2.4(f)(v)
of the Services Agreement.

 

2.

The indemnity obligations of CMP pursuant to Section 1 represent a continuing
and ongoing obligation of CMP that shall not expire until all bond obligations
described in Section 1 for which CMP is liable for indemnification hereunder are
released.

 

3.

CMD and CEC agree, for themselves and their respective successors and assigns
to, subject to the limitations set forth in this Agreement, indemnify and hold
harmless CMP, its affiliates, officers, directors, employees, partners, members,
equity holders and agents (collectively, the “CMP Indemnitees”) from and against
any and all Losses which a CMP Indemnitee may at any time sustain or incur by
reason or in consequence of or related to any adverse effect on the bonds
described in Section 1 or any obligation or matter covered thereby, to the
extent arising out of or relating to the ownership, operation or conduct of the
businesses, assets or properties of any of CMD, CEC or any of their respective
affiliates (other than CMP and its businesses, assets or properties).

Notwithstanding anything in this Agreement to the contrary, in no event shall
CMD or CEC be liable or obligated to indemnify any CMP Indemnitee for any
consequential, punitive, special or indirect damages (other than any such
damages recovered by any third party against a CMP Indemnitee in respect of
which such CMP Indemnitee would otherwise be entitled to indemnification
pursuant to the terms hereof).

 

4.

Exhibit A provides a list of current bonds issued for the benefit of CMP for
which CMP is obligated to provide indemnity hereunder.



--------------------------------------------------------------------------------

5.

Exhibit B provides copies of all current indemnity agreements for the surety
bonds identified in Exhibit A.

 

6.

In calculating amounts payable to an indemnified party hereunder, the amount of
any indemnified Losses shall be computed net of any prior or subsequent actual
recovery by the indemnified party from any person or entity with respect to such
Losses.

 

7.

If any provision of this Agreement or the application thereof to any person or
circumstance shall be held invalid or unenforceable to any extent, the remainder
of this Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

 

8.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to principles of conflicts of laws.

 

9.

No amendment, modification, termination or cancellation of this Agreement shall
be effective unless in writing signed by each party hereto.

 

10.

This Agreement, together with the other Integrated Agreements (as defined in the
Services Agreement), constitute the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior contracts or
agreements with respect to the subject matter hereof, whether oral or written.
Without limiting the foregoing, each of the parties acknowledges and agrees that
(i) this Agreement is being executed and delivered in connection with each of
the other Integrated Agreements and the transactions contemplated hereby and
thereby, (ii) the performance of this Agreement and the other integrated
Agreements and expected benefits herefrom and therefrom are a material
inducement to the willingness of the parties to enter into and perform this
Agreement and the Integrated Agreements and the transactions described herein
and therein, (iii) the parties would not have been willing to enter into this
Agreement in the absence of the entrance into, performance of, and the economic
interdependence of, the other Integrated Agreements, (iv) the execution and
delivery of this Agreement and the other Integrated Agreements and the rights
and obligations of the parties hereto and thereto are interrelated and part of
an integrated transaction being effected pursuant to the terms of this Agreement
and the other Integrated Agreements, (v) the transactions contemplated by this
Agreement and the other Integrated Agreements are necessary elements of the same
and integrated transaction, (vi) the transactions contemplated by this Agreement
and by the other Integrated Agreements are economically interdependent and
(vii) such party will cause any of its successors or permitted assigns to
expressly acknowledge and agree to this Section 10.

 

11.

The parties agree that the provisions of Article IX of the Purchase Agreement
are hereby incorporated into this Agreement as if set forth fully herein.



--------------------------------------------------------------------------------

12.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given (i) upon delivery if
delivered by hand to the party to whom such communication was directed or
(ii) upon the third business day after the date on which such communication was
mailed if mailed by certified or registered mail with postage prepaid:

 

A)

If to CMP,

Chesapeake Midstream Partners, L.L.C.

777 Northwest Grand Avenue

Oklahoma City, Oklahoma

Attn: Stacy L. Roberts

Fax: (405) 849-1472

With a copy to:

Global Infrastructure Management, LLC

12 East 49th Street

38th Floor

New York, New York 10017

Attn: Salim Samaha

Fax: (646) 282-1599

With a copy to:

Global Infrastructure Management UK Limited

Cardinal Place, 80 Victoria Street

London SW1E 5JL

United Kingdom

Attn: Joseph Blum

Fax: +44 207 798 0530

With a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Edward Sonnenschein

Fax: (212) 751-4864

 

(B)

If to CMD,

Chesapeake Midstream Management, L.L.C.

6100 North Western Avenue

Oklahoma City, Oklahoma

Attn: Stacy L. Roberts

Fax: (405) 849-1472



--------------------------------------------------------------------------------

(C)

If to CEC,

Chesapeake Energy Corporation

6100 North Western Avenue

Oklahoma City, Oklahoma

Attn: Stacy L. Roberts

Fax: (405) 849-1472

[Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

Chesapeake Midstream Development, L.P. By:  

                /s/

Name:   Jennifer M. Grigsby Title:  

Senior Vice President, Treasurer and Corporate Secretary

Chesapeake Energy Corporation By:  

                /s/

Name:   Jennifer M. Grigsby Title:  

Senior Vice President, Treasurer and Corporate Secretary

Chesapeake Midstream Partners, L.L.C. By:  

                /s/

Name:   J. Mike Stice Title:   Chief Executive Officer

Signature Page

Indemnity Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Surety Bond Schedule

 

Bond Number

   State    Principal   

Obligee

  

Type of Bond

  

Well Name/Project Name/Case

   Limit of
Liability    Effective Date / Term Surety: Safeco Insurance Company of America
  

6524276

   TX   

TMGS

   TX, City of Crowley   

License/Permit

   Blanket Bond    $ 50,000.00   

11/07/07

  

Continuous

6543737

   TX   

TMGS

   James Campbell Company, LLC c/o Tarrant Co., TX 352nd District Court   

Temporary Injunction

   Pipeline Bond    $ 1,000.00   

04/22/08

  

Continuous

6543799

   TX   

TMGS

   TX, City of Arlington   

Performance Bond

   Pipeline Restoration Bond – Mrs. T. Holland Survey    $ 87,000.00   

05/23/08

  

Annual

6543801

   TX   

TMGS

   TX, City of Burleson   

Performance Bond

   Pipeline – Surface Restoration; Shaffstall Booster Station    $ 50,000.00   

05/23/08

  

Annual

6587826

   TX   

TMGS

   TX, City of Keene   

License/Permit

   Copperhead Compressor Station    $ 25,000.00   

07/31/08

  

Annual

6587875

   TX   

TMGS

   TX, City of Arlington   

Performance Bond

   Construction of Pipeline; Calendar Road/Harris Drive/Sharon Lee    $
44,700.00   

10/31/08

  

Annual

6587876

   TX   

TMGS

   TX, City of Arlington   

Performance Bond

   Construction of Pipeline; South Wind Drive Crossing    $ 18,500.00   

10/31/08

  

Annual

6587881

   TX   

TMGS

   TX, City of Arlington   

Performance Bond

   Construction of Pipeline; E. Bardin Road Crossing    $ 15,000.00   

11/24/08

  

Annual

6587890

   TX   

TMGS

   TX, City of Arlington   

Performance Bond

   Construction of Pipeline Arlington; Airport Lateral Project    $ 150,000.00
  

01/15/09

  

Annual

6587917

   NM   

CMGS

   NM State Land Office   

Damage – Right of Way or Water Lease

   Blanket    $ 2,500.00   

04/02/09

  

Continuous

6635255

   TX   

TMGS

   James Dunnagan c/o Tarrant Co., TX Court at Law No. 2   

Condemnation Bond

   TMGS Vs. James Dunnagan; Cause No. 09-73032-2    $ 22,985.00   

07/01/09

  

Continuous

6635257

   TX   

TMGS

   Bobby Swain c/o Tarrant Co., TX Court at Law No. 2   

Condemnation Bond

   TMGS Vs. Bobby Swain; Cause No. 09-72699-2    $ 755.00   

07/01/09

  

Continuous

6635259

   TX   

TMGS

   Karmali Holdings Inc. c/o Tarrant Co., TX Court at Law No. 3   

Condemnation Bond

   TMGS Vs. Karmali Holdings Inc.; Cause No. 09-69238-3    $ 353,507.00   

07/07/09

  

Continuous

6635260

   TX   

TMGS

   Khosrow Sadeghian c/o Tarrant Co., TX Court at Law No. 3   

Condemnation Bond

   TMGS Vs. Khosrow Sadeghian; Cause No. 09-72700-3    $ 81,684.00   

07/07/09

  

Continuous

6635263

   TX   

TMGS

   Richard Scott c/o Tarrant Co., TX Court at Law No. 1   

Condemnation Bond

   TMGS Vs. Richard Scott; Cause No. 09-72701-1    $ 1,143.00   

07/15/09

  

Continuous

6635265

   TX   

TMGS

   Susan Deann Rogers c/o Tarrant Co., TX Court at Law No. 2   

Condemnation Bond

   TMGS Vs. Susan Deann Rogers; Cause No. 09-73794-2    $ 27,300.00   

08/04/09

  

Continuous

6635266

   TX   

TMGS

   c/o Tarrant Co., TX Court at Law No. 1   

Condemnation Bond

   TMGS Vs. B.N. Development Co.; Cause No. 09-73865-1    $ 126,000.00   

08/05/09

  

Continuous

6635267

   TX   

TMGS

   Florah Jeanne Burkett Godfrey c/o Tarrant Co., TX Court at Law No. 2   

Condemnation Bond

   TMGS Vs. Florah Jeanne Burkett Godfrey; Cause No. E2009000026    $ 180,950.00
  

08/11/09

  

Continuous

6635268

   TX   

TMGS

   Charles Ricky Shelby c/o Tarrant Co., TX Court at Law No. 3   

Condemnation Bond

   TMGS Vs. Charles Ricky Shelby; Cause No. 09-74023-3    $ 13,000.00   

08/11/09

  

Continuous

6635281

   TX   

TMGS

   RC Residential Properties, LLC a/k/a R.C. Residential Properties, L.L.C.   

Condemnation Bond

   TMGS Vs. RC Residential Properties, LLC a/k/a R.C. Residential Properties,
L.L.C.; Cause No. 09-74883-2    $ 1,000.00   

09/23/2009

  

Continuous

 

Exhibit A-1



--------------------------------------------------------------------------------

Bond Number

   State    Principal   

Obligee

  

Type of Bond

  

Well Name/Project Name/Case

   Limit of
Liability    Effective Date / Term Surety: RLI Insurance Co.   

RLB0010207

   OK   

Bluestem

   OK Corporation Commission    Blanket Plugging Bond    Blanket Bond    $
25,000.00   

02/26/07

  

Continuous

RLB0010608

   TX   

TMGS

   TX Railroad Commission    Performance/Plugging Bond    Blanket Bond    $
25,000.00   

08/02/07

  

Annual

RLB0011930

   TX   

TMGS

   TX, City of Arlington    Performance Bond    Construction of Pipeline;
Precinct Line-Riverside Route    $ 500,000.00   

07/23/08

  

Annual

RLB0012025

   TX   

TMGS

   TX, City of Arlington    Performance Bond    Construction of Pipeline; Martha
Walker Property    $ 60,000.00   

08/20/08

  

Annual

              

Total Bond Liability;

   $ 1,862,024.00      

KEY

 

Continuous

  

Bonds under Chesapeake Energy Corporation’s Indemnity Agreement, others are
under Chesapeake Midstream Partners, L.P. Indemnity Agreement

Bonds are continuous until released by the Obligee or by the Surety providing
written notice of cancellation to the Obligee

Bonds are extended each year by Continuation

     

Annual

   Certificate

TMGS

   Texas Midstream Gas Services, L.L.C.

Bluestrem

   Bluestem Gas Services, L.L.C.

CONTACT DETAILS FOR BROKERS:

Meyers Reynolds & Associates

1230 N Robinson

Oklahoma City, OK 73103-4820

Attn: Mark Bush

918-388-6172

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B to Indemnity Agreement

 

1)

Chesapeake Energy Corporation Indemnity Agreement with RLI Insurance Company

 

2)

Chesapeake Energy Corporation Agreement with Safeco Insurance Company

 

3)

Chesapeake Midstream Partners, L.P. Indemnity Agreement with Safeco Insurance
Company



--------------------------------------------------------------------------------

RLI

RLI Insurance Company

Subsidiaries: Underwriters Indemnity Company

                                                 Planet Indemnity Company

8 Greenway Plaza, Suite 400 Houston TX 77046

Phone: 713-961-1300                Fax: 713-961-0285

APPLICATION FOR MISCELLANEOUS SURETY & INDEMNITY AGREEMENT

 

Producer:

  

Meyers-Reynolds & Associates, Inc.

     

4200 E. Skelly Drive, Suite 415; Tulsa, OK 74135

   (918) 493-1450    (City, State, Zip)    (Telephone)

Principal:

  

Chesapeake Energy Corporation

  

Address:

  

P.O. Box 18496

     

Oklahoma City, OK 73154-0496

   (405) 848-8000    (City, State, Zip)    (Telephone)

Principal’s ownership structure is:

     

¨    Individual proprietorship

x    corporation

  

¨    partnership

¨    joint venture

     

¨    other (describe)                                          
                                         
                                               

Length of time in business under this name: 12 years

Fully describe the bonds requested and the operation necessitating bonds: Oil
and gas operations, exploration and production

Length of time principal has conducted this operation: 12 years

Has any Surety ever cancelled any bond(s) or declined renewal(s) for Principal?
No If “Yes” explain on separate page.

Other sureties to whom this bond has been submitted: None

Has the principal, any partner, officer, or co-venturer ever:

  

Failed in business? No

Been convicted of a felony? No

  

been adjudged bankrupt? No

filed for bankruptcy? No

     

If the answer to any of the foregoing is “Yes,: attach full particulars.

Does the principal, any partner, officer or co-venturer have any contingent
liabilities, lawsuits or judgments pending against him?

Yes

If “yes,” attaché full particulars. See disclosures in Annual Report.

Has the principal, any partner, officer or co-venturer ever defaulted on a
license or permit bond? No If “yes,” attach full particulars

Name and Address of Principal’s Bank

Contact:

   (Name)    (Telephone)

Credit References:

  

1.

      (Name)    (Relationship)          (Address)   

2.

      (Name)    (Relationship)          (Address)    (Telephone)

3.

      (Name)    (Relationship)          (Address)    (Telephone)



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT – READ CAREFULLY

x UNDERWRITERS INDEMNITY COMPANY        x PLANET INDEMNITY COMPANY        x
INSURANCE COMPANY

THIS INDEMNITY AGREEMENT is executed by each of the undersigned for the purpose
of indemnifying any one or a combination of Underwriters Indemnity Company,
Planet Indemnity Company, and RLI Insurance Company, hereinafter referred to
individually or collectively as “Surety,” in connection with any bond executed
on behalf of the Principal named herein, hereinafter referred to as “Principal,”
and to induce Surety to execute or procure the execution of such bond and any
extension, modification or renewal thereof, addition thereto or substitution
therefor. Principal, as defined herein, shall include any and all wholly or
partially owned subsidiary companies, subsidiaries of subsidiaries, divisions or
affiliates, partnerships, venturers or co-venturers in which the undersigned,
its wholly or partially owned companies, divisions or affiliates have an
interest or participation whether open or silent; jointly, severally or in any
combination with each other, now in attendance or which may hereinafter be
             or acquired. The liability and obligation of all signatories hereto
shall be joint and several; and a default of any signatory in performance of any
of its obligations to Surety under this or other Indemnity Agreements shall
constitute a default hereunder.

IN CONSIDERATION of the execution of such bond, the undersigned hereby agree,
for themselves, their personal representatives, successors and assigns, jointly
and severally, as follows:

 

1.

To pay the Surety an advance premium for the first year, or a fractional part
thereof that is duly earned; and, each year thereafter, to pay to Surety an
annual renewal premium in amount as determined applicable by Surety (not to
exceed 15% of the penalty sum(s) of the bond(s), or any applicable minimum
earned premium, continuing until the Surety shall be discharged or released from
any and all liability and responsibility under said bond(s), and all
             arising therefrom, and until competent written legal evidence of
such discharge or             , satisfactory to the Surety, is served upon the
Surety. In the event that Principal shall fail to pay when due any annual
premium or portion thereof, or fail to pay within ten (10) days after demand
therefor any other sums becoming due Surety hereunder; then, unless Principal
shall, immediately upon demand therefor, (a) procure and deliver to Surety
appropriate competent legal evidence satisfactory to Surety and its counsel, of
discharge and release of Surety from any and all liability and responsibility
under the bond(s) and all matters arising therefrom; and (b) pay to Surety all
sums owed Surety as of the effective date of such absolute release of Surety
from said obligations, Surety may require that there be paid, and the
undersigned agree that they shall forthwith pay, to Surety, an amount equal to
the full penalty amount of the bond(s), to be held as collateral security until
(i) all sums due and to become due Surety have been paid, and, (ii) Surety shall
be wholly discharged and released from all liability under said bond(s).

 

2.

To indemnify and keep indemnified the Surety and hold and save it harmless from
and against any and all liability, damage, loss, cost and expense of whatsoever
kind or nature, including counsel and attorneys’ fees which the Surety may at
any time sustain or incur by reason or in consequence of having executed or
procured the execution of the bond or in enforcing this agreement against any of
the undersigned or in procuring or in attempting to procure its release from
liability or a settlement under any bond.

 

3.

If the Surety shall set up a reserve for any reason to cover any actual or
potential liability, claim, suit or judgment under said bond, the undersigned
will, immediately upon demand, deposit with the Surety a sum of money, equal to
such reserve and any increase thereof, to be held by the Surety as collateral
security on said bond. Any such collateral shall be available, in the discretion
of the Surety, as collateral security on any other or all bonds heretofore or
hereafter              for or at the request of any of the undersigned.
Investment of collateral shall be at the sole discretion of the Surety and
income, if any, from such investment shall inure to the benefit of the
Principal.

 

4.

If the Surety shall procure any other company or companies to execute or join
with it in executing, or to reinsure said bonds, this instrument shall inure to
the benefit of such other company or companies, its or their successors and
assigns, so as to give it or them a direct right of action against the
Indemnitors to enforce the provisions of this instrument.

 

5.

An itemized statement of payments made by the Surety for any of the purposes
above specified, sworn to by an officer of the Surety, or the voucher or
vouchers for such payments, shall be prima facie evidence of the liability of
the undersigned to reimburse the Surety for such payment(s), with interest.

 

6.

The Surety in its sole discretion and without notice to the undersigned, is
hereby authorized but not required, (a) from time to time to make or consent to
any changes in said bond or to issue any substitutions or any renewal hereof,
and this instrument shall apply to such substituted or changed bond or renewal;
(b) take such action as it may deem appropriate to prevent or minimize loss
under said bond, including but not limited to steps to procure discharge from
liability under said bond; and (c) to adjust, settle or compromise any claim or
suit arising under said bond and, with respect to any such claim or suit, to
take any action it may deem appropriate; and any adjustment, settlement or
compromise made or action taken by the Surety shall be conclusive against and
binding upon the undersigned.

 

7.

Each of the undersigned agrees to pay the full amount of the foregoing
regardless of (a) the failure of the Principal to sign any such bond or (b) any
claim that other indemnity, security or collateral was to have been obtained or
(c) the release, return or exchange by the Surety with or without the consent of
the undersigned, of any indemnity, security or collateral that may have been
obtained or (b) the fact that any party signing this instrument is not bound for
any reason. The Surety is expressly subrogated in all rights of the Principal
and each of the undersigned for any or all of them to collect, receive, recover
and/or be reimbursed from (i) any co-owners or owners of undivided interest in
any properties, wells and leasehold interest relative to which the bond(s) shall
apply; or (ii) any party contractually bound to pay or reimburse any of the
undersigned on account of ownership or operation of any properties, wells, and
leasehold interest relative to which the bond(s) shall apply, or (iii) any other
party otherwise obligated to, or for, the undersigned in any way, in connection
with or arising out of damages to any properties, wells or leaseholds relative
to which the bond(s) shall apply. Surety, as subrogee, upon default of payment
of any sums becoming payable hereunder by any of the undersigned, may enforce
all of the rights of the undersigned in and to any such above described claims
and interests; and may pursue its remedies hereunder in its own name or in the
name of the Principal; provided, however, that nothing herein shall require that
Surety pursue any such remedy or claim against any third party. The undersigned
agree, upon demand of Surety therefor, to execute and deliver any and all
appropriate further documentation evidencing and authorizing Surety to pursue,
recover, collect and hold for its account any such claims or rights.

 

8.

Separate suits may be brought hereunder as causes of action accrue, and suit may
be brought against any and all of the undersigned; and any suit or suits upon
one or more causes of action, or against one or more of the undersigned, shall
not prejudice or bar subsequent suits against any other or all of the
undersigned on the same or any other causes of action, whether therefor or
thereafter accruing.

 

9.

The undersigned hereby expressly waive notice from the Surety of any claim or
demand made against the Surety or the Principal under the bond of any
information the Surety may receive concerning the Principal, any contract or
bond. The Surety shall have the right to decline any or all bonds herein applied
for and shall have the right to withdraw from or cancel the same at any time,
all without incurring any liability to the undersigned.

 

10.

Whenever used in this instrument the plural term shall include the singular and
the singular shall include the plural, as the circumstances require. If any
portion of this agreement be in conflict with any law controlling the
construction hereof, such portion of this instrument shall be considered to be
deleted and the remainder shall continue in full force and effect.

 

11.

The undersigned hereby waive all rights to claim any of their property,
including their respective homesteads, as exempt from levy, execution, sale or
other legal process in any action hereunder.

 

12.

This Agreement is a continuing obligation of each of the undersigned unless
terminated by written notice to Surety as hereinafter provided, and such
termination as to an undersigned shall in no way affect the obligation of any
other undersigned who has not given such notice. In order to terminate liability
as to future bonds of Principal, an undersigned must (a) nullify the Surety at 8
Greenway Plaza, Suite 400,



--------------------------------------------------------------------------------

 

Houston, Texas 77048, of such termination, and (b) state in such notice the
effective date (not less than thirty days after receipt thereof by Surety of
termination of such undersigned’s liability for future bonds. After the
effective date of such termination, the undersigned giving notice of termination
shall nonetheless be liable hereunder for bonds executed or authorized prior to
such date, and renewal, substitutions and extensions thereof; and any
maintenance or guarantee bonds executed incidental to any other bond executed
prior to such date, and renewals, substitutions and extensions thereof.

 

13.

All obligation hereunder of each of the undersigned are performable in, and all
             due Surety hereunder are payable in, Harris County, Texas.

 

14.

To secure payment of any and all obligations of each of the undersigned
hereunder, Principal hereby grants to Surety a security interest in or a lien on
the following described property; and the undersigned grant to Surety a security
interest in and to, and liens covering, any collateral now or hereafter
delivered to Surety.

 

15.

To secure payment of any and all obligations of each of the undersigned
hereunder, Principal herewith tenders the following described property to be
held in safekeeping by Surety as collateral;

Further, the undersigned will, upon demand of Surety at any time hereafter,
deliver to Surety additional collateral in the form of cash or cash equivalent,
or other form acceptable to it, to be held in safekeeping by Surety as
collateral until Surety shall be discharged and released hereunder.

 

16.

Nothing herein contained shall be construed in value or abridge any right or
remedy which the Surety might have if this instrument were not executed.

This Agreement shall constitute both the security agreement to the Surety and
also a financing statement. A photocopy of this Agreement is sufficient as a
financing statement. Nothing herein shall require Surety to issue or provide
Principal with any other or additional bond(s). This indemnification Agreement
shall extend to and cover and indemnify the Surety against loss under not only
the bond(s) executed pursuant hereto, or any extension, modifications or renewal
thereof; but as well, to any presently outstanding bond(s) executed by the
Surety on behalf of any Indemnitor hereunder and as to same the obligation of
Indemnitors hereon shall be supplemented and in addition to (and not in lieu of,
or in diminution of) the obligation of the indemnitors under any presently
existing indemnity agreement securing such pre-existing bond(s).



--------------------------------------------------------------------------------

INSTRUCTIONS FOR SIGNING

IF SOLE PROPRIETORSHIP:

  Owner must sign as Principal, his spouse as Personal Indemnitor. IF
PARTNERSHIP:   All active partners must sign for Principal, the spouse of each
as Personal Indemnitors. IF CORPORATION:   President or Vice President must sign
for Principal, attested to by Corporate Secretary. At least two officers must
also sign as Personal Indemnitors, if required.

 

SIGNED AND DATED this 15th day of January AD 2002.

        

NAME OF PRINCIPAL: Chesapeake Energy Corporation.

        

ATTEST:

 

/s/

   

by:

 

/s/

     

By:

 

 

        (signature)      

SIGNATURE FOR SURETY:

        

By:

 

 

        (signature)

 

             

   

             

 

In consideration of the execution by Surety of any bonds, each of the
undersigned, jointly and severally, agrees to be bound by all of the terms of
the foregoing indemnity Agreement, executed by the Principal, as fully as though
each of the undersigned were the sole Principal named herein, and admit to being
financially interested in the performance of the obligation which any
suretyships is given to secure.

CORPORATE INDEMNITOR #1 SIGN HERE CORPORATE INDEMNITOR #2 SIGN HERE

 

X

     

X

 

Corporate

     

Corporate

 

Name:

 

 

   

Name

 

 

Corporate

     

Corporate

 

Address

 

 

   

Address

 

 

CORPORATE ACKNOWLEDGMENT OF SIGNING OFFICER

STATE OF OKLAHOMA

COUNTY OF OKLAHOMA

On the 15th day of January, 2002, before me personally appeared Martha A. Burger
to me known, and, being by me duly sworn, deposes and says that he resides in
the City of Oklahoma City that he is the Treasurer of the Chesapeake Energy
Corporation (the corporation described in and which executed the foregoing
instrument that he knows the seal of the said corporation; that the seal affixed
to the said instrument is such corporate seal; that is as affixed by the order
of the Board of Directors of said corporation, and that he signed his name
thereto by like order.

 

My Commission Expires:

   

by

 

/s/ Patricia J. Mureno

June 23, 2005

     

STATE OF                     

COUNTY OF                     

On the                      day of                     ,                     ,
before me personally appeared                      to me known, and, being by me
duly sworn, deposes and says that he resides in the City of                     
that he is the                      of the                      (the corporation
described in and which executed the foregoing instrument that he knows the seal
of the said corporation; that the seal affixed to the said instrument is such
corporate seal; that is as affixed by the order of the Board of Directors of
said corporation, and that he signed his name thereto by like order.

My Commission Expires:                                    by
                    

_______

COUNTY OF                     

On the                      day of                     ,                     ,
before me personally appeared                      to me known, and, being by me
duly sworn, deposes and says that he resides in the City of                     
that he is the                      of the                      (the corporation
described in and which executed the foregoing instrument that he knows the seal
of the said corporation; that the seal affixed to the said instrument is such
corporate seal; that is as affixed by the order of the Board of Directors of
said corporation, and that he signed his name thereto by like order.

My Commission Expires:                                    by
                    

_______



--------------------------------------------------------------------------------

LOGO [g91146exb73_78.jpg]  

GENERAL AGREEMENT

OF INDEMNITY

 

Safeco Insurance Companies

PO Box 34626

Seattle, WA 98124-1525

THIS AGREEMENT is made by the Undersigned in favor of the Safeco Insurance
Companies for the purpose of indemnifying them from all loss and expense in
connection with any Bonds for which any Safeco Insurance Company now is or
hereafter becomes Surety for any of the following as Principal: Chesapeake
Energy Corporation, any company which is subsidiary to Chesapeake Energy
Corporation (whether now owned or hereafter created or acquired); any other
entity or individual for whom Chesapeake Energy Corporation requests a bond or
bonds.

In consideration of the execution of any such Bonds for Principal and as an
inducement to such execution by Surety, the Undersigned, jointly and severally,
agree as follows:

DEFINITIONS: Where they appear in this agreement, the following terms shall be
considered as defined in this section:

Principal: Any one, combination of, or all of the persons, firms or corporations
set forth above or their successors in Interests, whether alone or in joint
venture with others not named herein.

Bond: Any and all bonds, undertakings or instruments of guarantee and any
renewals or extensions thereof executed by Surety on behalf of Principal.

Surety: Any one or combination of the following: Safeco Insurance Company of
America; General Insurance Company of America; First National insurance Company
of America; Safeco National Insurance Company; any person or company joining
with any of the aforesaid companies in executing any Bond, executing any Bond at
their request or providing reinsurance to them with respect to any Bond and any
subsidiaries, successors, and assigns thereof.

INDEMNITY TO SURETY: Undersigned agree to pay to Surety upon demand:

 

1.

All loss and expense including reasonable attorney fees, incurred by Surety by
reason of having executed any Bond or incurred by it on account of any breach of
this agreement by any of the Undersigned, or by reason of the refusal to execute
any Bond;

 

2.

An amount sufficient to discharge any claim made against Surety on any Bond.
This sum may be used by Surety to pay such claim or be held by Surety as
collateral security against loss of any Bond;

 

3.

Any premium due for any Bond, computed according to the rates currently charged
by Surety, including renewal premiums until proof satisfactory to Surety is
furnished of its discharge from liability under any Bond.

With respect to claims against Surety:

 

1.

Surely shall have the exclusive right for itself and the Undersigned to
determine in its sole and absolute discretion whether any claim or suit upon any
Bond shall, on the basis of liability, expediency or otherwise, be paid
compromised, defended or appealed.

 

2.

Surety may incur such expenses, including reasonable attorneys’ fees, as deemed
necessary or advisable in the investigation, defense and payment of such claims
and completion of any obligation with respect to which Surety has issued any
Bond.

 

3.

Surety’s determination in its sole and absolute discretion of the foregoing
shall be final and conclusive upon the Undersigned.

 

4.

An itemized statement of loss and expense incurred by Surety, including a copy
of the claim, suit or demand, sworn to by an officer of Surety, shall be prima
facie evidence of the fact and extent of the liability of Undersigned to Surety
in any claim or suit by Surety against Undersigned.

 

5.

Separate suits may be brought under this agreement as causes of action accrue,
and the pendency of termination of any such suit shall not bar any subsequent
action by Surety.

 

6.

Undersigned authorize Surety to join any and all of the Undersigned as parties
defendant in any action, regardless of venue, against Surety on account of any
Bond, and to enforce the obligations hereunder directly against any of the
Undersigned without the necessity of first proceeding against the Principal.

GENERAL PROVISIONS:

 

1.

Assent by Surety to changes in any Bond or refusal to asset shall not release or
affect the obligations of Undersigned to Surety.

 

2.

Surety shall have the right to decline to execute any Bond.

 

3.

Surety shall have every right, defense or remedy which a personal surety without
compensation would have, including the right of exoneration, and the right of
subrogation. The security interest, trust, and other rights granted herein will
not be deemed a waiver of Surety’s equitable subrogation rights or other rights,
said security in rights being in addition to the rights of exoneration,
subrogation, and other rights to which Surety is entitled to under law or in
equity.

 

4.

Until Surety shall have been furnished with competent evidence of the discharge,
without loss from any Bonds, Surety shall have the right to free access at
reasonable times to the books, records and accounts of each of the Undersigned
for the purpose of examining them. Surety may furnish in confidence copies of
any information, which it now has or may hereafter obtain concerning each of the
Undersigned, to other persons or companies for the purpose of procuring
co-suretyship or reinsurance or of advising interested persons or companies
procuring co-suretyship or reinsurance.

 

5.

The Undersigned will, on request of Surety, procure the discharge of Surety from
any Bond and all liability by reason thereof. If such discharge is unattainable,
the Undersigned will, if requested by Surety, either deposit collateral with
Surety, acceptable to Surety, sufficient to cover all exposure under such Bond
or Bonds, or make provisions acceptable to Surety for the funding of the bonded
obligation(s), whether Surety will have made any payment or established any
reserve therefor. The Undersigned acknowledges that their failure to pay,
immediately on demand, that sum demanded by Surety will cause irreparable harm
for which Surety has no adequate remedy at law. The Undersigned confirm and
acknowledge that Surety is entitled to injunctive relief for specific
enforcement of the foregoing provision.

 



--------------------------------------------------------------------------------

6.

Undersigned warrant that each of them is specifically and beneficially
interested in the obtaining of each Bond.

 

7.

In case the execution hereof by any of the Undersigned may be defective or
invalid for any reason, such defect or invalidity shall not in any manner affect
the validity of this obligation or the liability hereunder of any other of the
Undersigned. Invalidity of any provision of this agreement by reason of the laws
of any state or for any other reason shall not render the other provisions
hereof invalid.

 

8.

Execution by Principal of any of the Undersigned of any application for any
Bond, or of any other agreement of Indemnity in behalf of Principal, or the
taking of Indemnity of any other person by Surety with respect to any Bond of
Principal, shall in no way be deemed to waive, diminish or abrogate any rights
of Surety under this agreement.

 

9.

All parties agree that any microfilmed, scanned or electronically digitized copy
of this document made by Surety as part of its record storage and retention
program shall be as effective as the original for all purposes.

 

10.

The Undersigned has relied upon its own due diligence in making its own
independent appraisal of Principal (note: when there are Indemnitors other than
Principal) and its business and financial condition, will continue to be
responsible for making it own independent appraisal of such matters, and has not
relied upon and will not hereafter rely upon Surety for information. Surety has
no duty to inform any of the undersigned indemnitors of the financial condition
or other affairs related to Principal.

 

11.

The Undersigned shall remain responsible to Surety under this agreement
regardless of any change in the relationship of the Undersigned with Principal.

TERMINATION: This agreement is a continuing obligation of the Undersigned unless
terminated as provided in this paragraph. An Undersigned desiring to terminate
liability as to future Bonds of Principal must:

 

1.

Give written notice to Surety at its home office, P.O. Box 34528, Seattle, WA
98124-1526, by certified or registered mail of such termination;

 

2.

State in such notice the effective date (not less than thirty days after the
receipt of notice by Surety) of termination of such Undersigned’s liability for
future Bonds.

After effective date of termination, the Undersigned giving notice shall be or
remain liable hereunder for Bonds executed, authorized, renewed, or extended
prior to such date.

Such termination of liability as to an Undersigned shall in no way affect the
obligation of any other Undersigned who has not given notice as herein provided.

 

           

EXECUTED this 30th day of August, 2007

     

Chesapeake Energy Corporation

 

    [Seal of Notary Public]

     

Attest:

 

    /s/

   

By:

 

                         /s/

        Anita L. Brodrick, Assistant Secretary

     

Jennifer M. Grigsby, Senior Vice President, Treasurer



--------------------------------------------------------------------------------

CORPORATE ACKNOWLEDGEMENT

 

STATE OF OKLAHOMA

 

)

   

) SS

 

COUNTY OF OKLAHOMA

 

)

 

On this 30th day of August, 2007, before me personally appeared Jennifer
Grigsby, to me known to be the Senior Vice President, Treasurer of the
corporation executing the above instrument, and acknowledged said instrument to
be the free and voluntary act and deed of said corporation, for the uses and
purposes therein mentioned and on oath stated that the seal affixed is the seal
of said corporation and that it was affixed and the she executed said instrument
by order of the Board of Directors of said corporation.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL SEAL,
the day and year first above written.

 

My Commission expires 4/29/08

   

/s/

    Notary Public, resident at Oklahoma City, OK

[Seal]

Anita Brodrick

Oklahoma County

Notary Public in and for State of Oklahoma

Commission # 00006212 expires 4/29/08

INDIVIDUAL ACKNOWLEDGEMENT (To be used by Persons who sign as an Individual)

 

STATE OF                             

 

)

   

) SS

 

COUNTY OF                         

 

)

 

On this          day of                     ,         , before me personally
appeared                                          
                               , to me known and known to me to be the
individual(s) described in and who executed the foregoing agreement and
acknowledged the              executed the same for the purposes, considerations
and uses therein set forth as              free and voluntary act and deed.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL SEAL,
the day and year first above written.

 

My Commission expires                                                      

   

/s/

    Notary Public, resident at                             

[Seal]

CORPORATE ACKNOWLEDGEMENT

 

STATE OF OKLAHOMA

 

)

   

) SS

 

COUNTY OF OKLAHOMA

 

)

 

On this 30th day of August, 2007, before me personally appeared Jennifer
Grigsby, to me known to be the Assistant Secretary of the corporation executing
the above instrument, and acknowledged said instrument to be the free and
voluntary act and deed of said corporation, for the uses and purposes therein
mentioned and on oath stated that the seal affixed is the seal of said
corporation and that it was affixed and the she executed said instrument by
order of the Board of Directors of said corporation.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL SEAL,
the day and year first above written.

 

My Commission expires 8/12/2009

   

Cynthia Hlrkus

    Notary Public, resident at Tulsa, Oklahoma

[Notary Seal]

Commission # 01012979



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

SECRETARY’S CERTIFICATE

I, Anita L. Brodrick, Assistant Secretary of Chesapeake Energy Corporation, an
Oklahoma corporation (the “Company”), do hereby certify that pursuant to the
bylaws of the Company, the said bylaws being in full force and effect as of this
date, Jennifer M. Grigsby is the duly elected Senior Vice President, Treasure
and Secretary of Chesapeake Energy Corporation and its subsidiaries, and has
full authority to act on behalf of the Company.

Dated this 2nd day of August 2007.

 

/s/

Anita L. Brodrick, Assistant Secretary

[Seal]



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

SECRETARY’S CERTIFICATE

I, Jennifer M. Grigsby, Senior Vice President, Treasure and Secretary of
Chesapeake Energy Corporation, an Oklahoma corporation (the “Company”), do
hereby certify that pursuant to the bylaws of the Company, the said bylaws being
in full force and effect as of this date, Anita L. Brodrick is the duly elected
Assistant Secretary of Chesapeake Energy Corporation and its subsidiaries, and
has full authority to attest documents on behalf of the Company.

Dated this 2nd day of August 2007.

 

/s/

Jennifer M. Grigsby, Senior Vice President,

Treasurer and Secretary

[Seal]



--------------------------------------------------------------------------------

LOGO [g91146exb73_78.jpg]  

GENERAL AGREEMENT

OF INDEMNITY

 

Safeco Insurance Companies

PO Box 34626

Seattle, WA 98124-1525

THIS AGREEMENT is made by the Undersigned in favor of the Safeco Insurance
Companies for the purpose of indemnifying them from all loss and expense in
connection with any Bonds for which any Safeco Insurance Company now is or
hereafter becomes Surety for any of the following as Principal: Chesapeake
Midstream Partners, L.P, any company which is subsidiary to Chesapeake Midstream
Partners, L.P. (whether now owned or hereafter created or acquired); any other
entity or individual for whom Chesapeake Midstream Partners, L.P. requests a
bond or bonds.

In consideration of the execution of any such Bonds for Principal and as an
inducement to such execution by Surety, the Undersigned, jointly and severally,
agree as follows:

DEFINITIONS: Where they appear in this agreement, the following terms shall be
considered as defined in this section:

Principal: Any one, combination of, or all of the persons, firms or corporations
set forth above or their successors in Interests, whether alone or in joint
venture with others not named herein.

Bond: Any and all bonds, undertakings or instruments of guarantee and any
renewals or extensions thereof executed by Surety on behalf of Principal.

Surety: Any one or combination of the following: Safeco Insurance Company of
America; General Insurance Company of America; First National insurance Company
of America; Safeco National Insurance Company; any person or company joining
with any of the aforesaid companies in executing any Bond, executing any Bond at
their request or providing reinsurance to them with respect to any Bond and any
subsidiaries, successors, and assigns thereof.

INDEMNITY TO SURETY: Undersigned agree to pay to Surety upon demand:

 

1.

All loss and expense including reasonable attorney fees, incurred by Surety by
reason of having executed any Bond or incurred by it on account of any breach of
this agreement by any of the Undersigned, or by reason of the refusal to execute
any Bond;

 

2.

An amount sufficient to discharge any claim made against Surety on any Bond.
This sum may be used by Surety to pay such claim or be held by Surety as
collateral security against loss of any Bond;

 

3.

Any premium due for any Bond, computed according to the rates currently charged
by Surety, including renewal premiums until proof satisfactory to Surety is
furnished of its discharge from liability under any Bond.

With respect to claims against Surety:

 

1.

Surely shall have the exclusive right for itself and the Undersigned to
determine in its sole and absolute discretion whether any claim or suit upon any
Bond shall, on the basis of liability, expediency or otherwise, be paid
compromised, defended or appealed.

 

2.

Surety may incur such expenses, including reasonable attorneys’ fees, as deemed
necessary or advisable in the investigation, defense and payment of such claims
and completion of any obligation with respect to which Surety has issued any
Bond.

 

3.

Surety’s determination in its sole and absolute discretion of the foregoing
shall be final and conclusive upon the Undersigned.

 

4.

An itemized statement of loss and expense incurred by Surety, including a copy
of the claim, suit or demand, sworn to by an officer of Surety, shall be prima
facie evidence of the fact and extent of the liability of Undersigned to Surety
in any claim or suit by Surety against Undersigned.

 

5.

Separate suits may be brought under this agreement as causes of action accrue,
and the pendency of termination of any such suit shall not bar any subsequent
action by Surety.

 

6.

Undersigned authorize Surety to join any and all of the Undersigned as parties
defendant in any action, regardless of venue, against Surety on account of any
Bond, and to enforce the obligations hereunder directly against any of the
Undersigned without the necessity of first proceeding against the Principal.

GENERAL PROVISIONS:

 

1.

Assent by Surety to changes in any Bond or refusal to asset shall not release or
affect the obligations of Undersigned to Surety.

 

2.

Surety shall have the right to decline to execute any Bond.

 

3.

Surety shall have every right, defense or remedy which a personal surety without
compensation would have, including the right of exoneration, and the right of
subrogation. The security interest, trust, and other rights granted herein will
not be deemed a waiver of Surety’s equitable subrogation rights or other rights,
said security in rights being in addition to the rights of exoneration,
subrogation, and other rights to which Surety is entitled to under law or in
equity.

 

4.

Until Surety shall have been furnished with competent evidence of the discharge,
without loss from any Bonds, Surety shall have the right to free access at
reasonable times to the books, records and accounts of each of the Undersigned
for the purpose of examining them. Surety may furnish in confidence copies of
any information, which it now has or may hereafter obtain concerning each of the
Undersigned, to other persons or companies for the purpose of procuring
co-suretyship or reinsurance or of advising interested persons or companies
procuring co-suretyship or reinsurance.

 

5.

The Undersigned will, on request of Surety, procure the discharge of Surety from
any Bond and all liability by reason thereof. If such discharge is unattainable,
the Undersigned will, if requested by Surety, either deposit collateral with
Surety, acceptable to Surety, sufficient to cover all exposure under such Bond
or Bonds, or make provisions acceptable to Surety for the funding of the bonded
obligation(s), whether Surety will have made any payment or established any
reserve therefor. The Undersigned acknowledges that their failure to pay,
immediately on demand, that sum demanded by Surety will cause irreparable harm
for which Surety has no adequate remedy at law. The Undersigned confirm and
acknowledge that Surety is entitled to injunctive relief for specific
enforcement of the foregoing provision.



--------------------------------------------------------------------------------

6.

Undersigned warrant that each of them is specifically and beneficially
interested in the obtaining of each Bond.

 

7.

In case the execution hereof by any of the Undersigned may be defective or
invalid for any reason, such defect or invalidity shall not in any manner affect
the validity of this obligation or the liability hereunder of any other of the
Undersigned. Invalidity of any provision of this agreement by reason of the laws
of any state or for any other reason shall not render the other provisions
hereof invalid.

 

8.

Execution by Principal of any of the Undersigned of any application for any
Bond, or of any other agreement of Indemnity in behalf of Principal, or the
taking of Indemnity of any other person by Surety with respect to any Bond of
Principal, shall in no way be deemed to waive, diminish or abrogate any rights
of Surety under this agreement.

 

9.

All parties agree that any microfilmed, scanned or electronically digitized copy
of this document made by Surety as part of its record storage and retention
program shall be as effective as the original for all purposes.

 

10.

The Undersigned has relied upon its own due diligence in making its own
independent appraisal of Principal (note: when there are Indemnitors other than
Principal) and its business and financial condition, will continue to be
responsible for making it own independent appraisal of such matters, and has not
relied upon and will not hereafter rely upon Surety for information. Surety has
no duty to inform any of the undersigned Indemnitors of the financial condition
or other affairs related to Principal.

 

11.

The Undersigned shall remain responsible to Surety under this agreement
regardless of any change in the relationship of the Undersigned with Principal.

TERMINATION: This agreement is a continuing obligation of the Undersigned unless
terminated as provided in this paragraph. An Undersigned desiring to terminate
liability as to future Bonds of Principal must:

 

1.

Give written notice to Surety at its home office, P.O. Box 34528, Seattle, WA
98124-1526, by certified or registered mail of such termination;

 

2.

State in such notice the effective date (not less than thirty days after the
receipt of notice by Surety) of termination of such Undersigned’s liability for
future Bonds.

After effective date of termination, the Undersigned giving notice shall be or
remain liable hereunder for Bonds executed, authorized, renewed, or extended
prior to such date.

Such termination of liability as to an Undersigned shall in no way affect the
obligation of any other Undersigned who has not given notice as herein provided.

 

       

EXECUTED this 21st day of January, 2009

   

Chesapeake Midstream Partners, L.P.

   

Chesapeake Midstream Management, L.L.C., General Partner

   

By:

 

                         /s/

   

Chesapeake Energy Marketing, Inc., Sole Member

    Jennifer M. Grigsby, Senior Vice President, Treasurer



--------------------------------------------------------------------------------

LIMITED PARTNERSHIP ACKNOWLEDGEMENT

 

STATE OF OKLAHOMA

 

)

   

) SS

 

COUNTY OF OKLAHOMA

 

)

 

On this 21st day of January, 2009, before me personally appeared Jennifer
Grigsby, to be known to be the (a) Senior Vice President of Chesapeake Energy
Marketing, Inc., Sole Member of the Limited Partnership executing the foregoing
instrument and acknowledged said instrument to be the free and voluntary act and
deed of said Limited Partnership, for the uses and purposes therein mentioned
and on an oath stated Jennifer Grigsby signed said instrument by authority of
the Limited Partnership’s operating agreement.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL SEAL,
the day and year first above written.

 

/s/

Notary Public

residing at Oklahoma City, OK

(Commission expires 11/25/10)